      Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 1ELECTRONICALLY
                                                              of 80         FILED
                                                                                     Pulaski County Circuit Court
                                                                               Terri Hollingsworth, Circuit/County Clerk
                                                                   2019-Jul-24 16:26:15
                                                                      60CV-19-5234
         IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKAL'll'i'!!•.~-CO_G_D_O_S_:12
                                                                              _ _P_a-=-g_es_ __,

McKENZIE MURPHY, on behalf of
herself and all others similarly situated,                                    PLAINTIFF

vs.                                CASE NO. - - - - -

STATE AUTOMOBILE MUTUAL INSURANCE
COMPANY; and MERIDIAN SECURITY
INSURANCE CO.                                                                DEFENDANTS

                                                             JURY TRIAL DEMANDED

                            CLASS ACTION COMPLAINT

       Plaintiff, McKenzie Murphy, brings this class action on behalf of herself and all

others similarly situated, by and through undersigned counsel, and for her Complaint

against State Automobile Mutual Insurance Company and Meridian Security Insurance Co.

(collectively "Defendants" or "State Auto") states and alleges as follows:

                                   INTRODUCTION

       1.      This is a class action whereby Plaintiff seeks, for herself and all other

similarly situated insured customers or former customers of State Auto, declaratory and

injunctive relief, as well as compensatory damages and other appropriate remedies,

resulting from State Auto's common policy and general business practice of using

unmeasurable, indiscernible, nonitemized, unspecified and unexplained "condition

adjustments" to improperly reduce insureds' total loss valuations and claims payments in

violation of Arkansas law and its contractual obligations.

       2.      When valuing total loss claims for vehicles, it is improper for an automobile

insurance company, such as State Auto, to undervalue and underpay the claims by

manipulating the data used to value the vehicles. Specifically, as proscribed by Arkansas

Insurance Regulation 43, §10, State Auto may not use or rely on unmeasurable,
      Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 2 of 80




indiscernible, nonitemized, unspecified and/or unexplained deductions when adjusting

first-party automobile total loss claims.

        3.      Notwithstanding, State Auto uses a valuation process that employs

unmeasurable, indiscernible, nonitemized, unspecified and unexplained "condition

adjustments" to reduce the value of comparable vehicles specified in the valuation reports,

which in turn reduces the vehicle valuation of the total loss vehicle, as well as the claim

payment to the insured.

        4.      This pattern and practice of undervaluing comparable and total loss vehicles

when paying first-party automobile total loss claims, which benefits the insurer at the

expense of the insured, is not permitted under Arkansas law nor the terms of State Auto's

policies with its insureds.

                              JURISDICTION AND VENUE

        5.      Plaintiff and all proposed class members are citizens of the State of

Arkansas. State Auto is an insurance company authorized to do business in the State of

Arkansas, and, at all relevant times hereto, was engaged in the marketing, sale and issuance

of automobile insurance policies in the State of Arkansas.

        6.      The compensatory damages being sought by Plaintiff do not exceed

$75,000, and no individual member of the Class would possess a compensatory damage

claim in excess of $75,000. Additionally, the aggregate compensatory damages (in the

amount of "condition adjustments" wrongfully deducted without itemization or

explanation); claimed by Plaintiff and the Class, exclusive of attorney's fees and costs, are

below the $5,000,000 federal jurisdictional threshold under the Class Action Fairness Act

("CAFA").



                                             2
      Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 3 of 80




       7.      Accordingly, this Court has jurisdiction over the parties and the subject

matter of this action, and venue is proper.

                                         PARTIES

       8.      Plaintiff, McKenzie Murphy, resides in Pulaski County and is a citizen of

the state of Arkansas. At all relevant times hereto, Plaintiff was contracted with State Auto

for automobile insurance. On or about September 21, 2018, Plaintiffs insured vehicle was

deemed a total loss.

       9.      Defendant State Automobile Mutual Insurance Company ("State Auto

Mutual") is a property and casualty insurance company that owns numerous companies.

State Auto Mutual pools its insurance business with its subsidiaries and affiliates, and

markets, operates, and provides claims handling collectively under the logo "State Auto,"

"State Auto Group," or "State Auto Insurance Companies."             Defendant State Auto

Mutual's corporate headquarters is located at 518 East Broad Street, Columbus, Ohio

43215. Defendant State Auto Mutual conducts business in Arkansas and throughout most

of the United States through insurance agents and other company personnel.

       10.     Defendant Meridian Security Insurance Company ("Meridian") 1s a

subsidiary of State Auto Mutual and markets, operates, and provides claims handling

collectively under the logo "State Auto," "State Auto Group," or "State Auto Insurance

Companies."    Meridian's corporate headquarters is located at 518 East Broad Street

Columbus, Ohio 43215. Defendant conducts business in Arkansas and throughout most of

the United States through insurance agents and other company personnel.




                                              3
      Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 4 of 80




                               FACTUAL ALLEGATIONS

A.      State Auto's Improper Valuation of Total Loss Claims.

        11.     According to State Auto's website, www.stateauto.com, State Auto was

created in 1921 and currently has assets of $4.6 billion and writes $2.0 billion in premiums

in the United States.

        12.    Plaintiff, like all proposed class members, currently has, had, or was

covered under a contract of automobile insurance with State Auto. The contract of

insurance between Plaintiff, as well as each proposed class member, and State Auto

provides coverage for the total loss of a vehicle in an accident on the basis of the "actual

cash value" of the vehicle or the "[ a]mount necessary to repair or replace the property with

other property of like kind and quality". See Exhibit 1 (Policy) at pp. 33-35. The material

policy language for all State Auto policies during the relevant time period is identical or

substantially the same.

        13.    For total loss claims that deviate from providing actual cost values, "[a]ny

deductions from such cost, including deduction for salvage, must be measurable,

discernible, itemized and specified as to dollar amount and shall be appropriate in amount.

The basis for such settlement shall be fully explained to the first party claimant." Arkansas

Insurance Regulation 43, § 10. The purpose of this requirement is to ensure that any

adjustments are reasonable, justified and fully explained and to ensure that consumers have

the ability to evaluate and challenge any deductions that are improper.

        14.     Systemically, State Auto fails to offer and pay the actual cash value, fails to

itemize and explain deductions taken, and undervalues comparable and loss vehicles when

settling first-party automobile total loss claims.



                                               4
      Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 5 of 80




        15.     State Auto bases its valuations and payments on total loss claims on

manipulated data and reports that do not meet State Auto's duties under Arkansas law,

imposing unmeasurable, indiscernible, nonitemized, unspecified and unexplained

"condition adjustments" to artificially reduce the values of comparable vehicles.

        16.    Upon information and belief, to calculate its valuations and claims

payments, State Auto obtains a market valuation report from a third-party company called

CCC Information Services, Inc. ("CCC"). These market valuation reports purport to

contain values for comparable vehicles recently sold or for sale in the geographic area of

the insured. The reports also contain a purported valuation for the loss vehicle based upon

the data for the comparable vehicles in the report. Upon information and belief, State Auto

instructs CCC as to what specific data to include in the report as the basis for the valuation,

including whether to include condition adjustments to the comparable vehicles.

        17.    As a general business practice, State Auto offers its insureds a claim amount

equivalent to the valuation of the loss vehicle that is specified in the market valuation report

prepared by third-party CCC.

        18.    The market valuation reports reduce the estimated value to comparable

vehicles, citing a "condition adjustment." These condition adjustments are unmeasurable,

indiscernible, nonitemized, unspecified and unexplained in violation of Arkansas law and

contrary to State Auto's contractual obligations. Indeed, for Plaintiff, even though each

comparable vehicle has unique characteristics, the reports reduce the value of multiple

comparable vehicles by the same amount, down to the last dollar, without any itemization

or explanation for the amount. These reductions bear no relation to the actual fair market

value of the comparable vehicles or the loss vehicle. The application of unmeasurable,



                                               5
      Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 6 of 80




indiscernible, nonitemized, unspecified and unexplained condition adjustments to reduce

the value of comparable vehicles artificially reduces the valuation of the loss vehicle to

benefit the insurer at the expense of the insured.

B.      State Value Undervalued and Underpaid Plaintiff's Total Loss Claim.

        19.     Plaintiff owned a 2014 Lexus RX 350 AWD that was deemed a total loss

on or about September 21, 2018.

        20.     Plaintiff made a claim with State Auto for the total loss of her vehicle.

        21.     State Auto provided a total loss valuation to Plaintiff for her total loss claim.

State Auto based its offer upon a valuation report obtained from CCC.

       22.      State Auto valued Plaintiffs total loss claim at $25,326.00 1 and paid

Plaintiff that amount. State Auto's valuation was based on a CCC market valuation report.

The market valuation report listed values of four different comparable vehicles and applied

a uniform condition adjustment of -$966 to all four vehicles without itemizing or

explaining the basis of the adjustment as required by Arkansas law. The market valuation

report reduced the amount of the four comparable vehicles by exactly the same amount,

regardless of any individual differences in the condition. These unmeasurable,

indiscernible, nonitemized, unspecified and unexplained adjustments were violative of

Arkansas law and contrary to State Auto's contractual obligations, and they resulted in an

underpayment on Plaintiffs claim of $966.

                            CLASS ACTION ALLEGATIONS

        23.     This action is brought by Plaintiff as a class action, on her own behalf and

on behalf of all others similarly situated, under the provisions of Rules 23( a) and 23(b)(2),



' This amount is not inclusive of tax, title, and transfer fees.

                                                6
      Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 7 of 80




or, alternatively, 23(b)(3), of the Arkansas Rules of Civil Procedure, for declaratory

judgment, monetary restitution, plus interests, injunctive relief, costs and attorney's fees.

Plaintiff seeks certification of this action as a class action on behalf of the following class

(the "Class"):

       All persons insured by a contract of automobile insurance issued by State
       Auto to an Arkansas resident, and who, from the earliest allowable time
       through the date of resolution of this action, received a first-party total loss
       valuation and payment based in whole or in part on the value of comparable
       vehicles reduced by a "condition adjustment."

       24.       Excluded from the Class are Defendants, any parent, subsidiary, affiliate, or

controlled person of Defendants, as well as the officers, directors, agents, servants or

employees of Defendants and the immediate family members of any such person. Also

excluded is any judge who may preside over this cause of action.

       25.       The exact number of the Class, as herein identified and described, is not

known, but it is estimated to be at least one hundred. Accordingly, the Class is so numerous

that joinder of individual members herein is impracticable.

       26.       There are common questions of law and fact in the action that relate to and

affect the rights of each member of the Class and the relief sought is common to the entire

class. In particular, the common questions of fact and law include:

       a.        Whether State Auto systemically applied unmeasurable, indiscernible,

                 nonitemized, unspecified and/or unexplained condition adjustments to

                 comparable vehicles to calculate the value of total loss vehicles;

       b.        Whether, through the above referenced practice, State Auto breached its

                 contracts with its insureds;




                                                7
      Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 8 of 80




        c.      Whether, through the above referenced practice, State Auto violated

                Arkansas Insurance Regulation 43, § 10;

        d.      Whether Plaintiff and the Class are entitled to declaratory and injunctive

                relief; and

        e.      Whether Plaintiff and the Class are entitled to compensatory damages in the

                amount of the invalid conditional adjustment applied to Plaintiff and each

                Class member's valuation.

        27.     The claims of the Plaintiff, who is representative of the class herein, are

typical of the claims of the proposed class, in that the claims of all members of the proposed

class, including the Plaintiff, depend on a showing of the acts of State Auto giving rise to

the right of Plaintiff to the relief sought herein. There is no conflict between the individually

named Plaintiff and other members of the proposed Class with respect to this action, or

with respect to the claims for relief set forth herein.

        28.     The named Plaintiff is the representative party for the Class, and is able to,

and will fairly and adequately, protect the interests of the Class. The attorneys for Plaintiff

and the Class are experienced and capable in complex civil litigation, insurance litigation

and class actions.

        29.     Class certification is appropriate under Arkansas Rule of Civil Procedure

23(b)(2) because State Auto's actions are generally applicable to the Class as a whole, and

Plaintiff seeks equitable remedies with respect to the Class as a whole.

        30.     Class certification is also appropriate under Arkansas Rule of Civil

Procedure 23(b)(3) because the common questions oflaw and fact in this case predominate

over questions affecting only individual members of the class, and a class action is the



                                               8
      Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 9 of 80




superior method for fair and efficient adjudication of the controversy. The likelihood that

individual members of the class will prosecute separate actions is remote due to the time

and expense necessary to conduct such litigation. The class action procedure would permit

a large number of injured persons to prosecute their common claims in a single forum

simultaneously, efficiently, and without unnecessary duplication of evidence and effort.

Class treatment also would permit the adjudication of claims by class members whose

claims are too small and complex to individually litigate against a large corporate

defendant.

                              FIRST CAUSE OF ACTION
                              BREACH OF CONTRACT

          31.   Plaintiff hereby repeats and realleges all- preceding paragraphs contained

herein.

          32.   State Auto's insurance contract with its insureds provides coverage for the

total loss of a vehicle in an accident on the basis of actual cash value of the vehicle or the

amount necessary to replace the insured vehicle with a vehicle of like kind and quality.

          33.   State Auto has breached its contract with Plaintiff and the members of the

Class by not paying total loss claims upon the actual cash value ofloss vehicles. State Auto

departed from the use of actual cash value by basing its valuations and claims payments on

the values of comparable vehicles that have been artificially reduced by an arbitrary and

unjustified "condition adjustment" that is unmeasurable, indiscernible, nonitemized,

unspecified and/or unexplained.

          34.   State Auto's breaches have resulted in a systemic failure to pay the actual

cash value of total loss vehicles as required under the contract.




                                              9
     Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 10 of 80




          35.   State Auto's breaches and violations have caused damage to Plaintiff and

the Class. Plaintiffs and proposed Class members' damages include the amounts illegally

deducted by State Auto from the insureds' payments.

                             SECOND CAUSE OF ACTION
                             DECLARATORY JUDGMENT

          36.   Plaintiff hereby repeats and realleges all preceding paragraphs contained

herein.

          37.   An actual case and controversy within the meanmg of the Arkansas

Declaratory Judgment Act, Ark. Code Ann. § 16-111-101, et seq., which may be

adjudicated by this Court exists between Plaintiff and the proposed Class and State Auto.

          38.   Plaintiff, for herself and on behalf of the Class, seeks a declaration of rights

and liabilities of the parties herein. Specifically, Plaintiff is seeking a declaration that in

paying total loss claims with first-party insureds, it is a violation of Arkansas law and the

insurance contract with State Auto for State Auto to base the valuation and payment of

claims on values of comparable vehicles that have been reduced by "condition

adjustments" that are unmeasurable, indiscernible, nonitemized, unspecified and/or

unexplained.

          39.   State Auto's unlawful common policy and general business practice as

described herein are ongoing. Accordingly, State Auto has violated, and continues to

violate, Arkansas law.

          40.   As a result of these violations of Arkansas law, Plaintiff and the proposed

Class members have been injured. Plaintiffs and proposed Class members' damages

include the amounts illegally deducted by State Auto from the insureds' payments.




                                              10
     Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 11 of 80




       WHEREFORE, Plaintiff, individually and on behalf of all others similarly

situated, respectfully requests that this Court:

       a)      determine that this action may be maintained as a class action under Rule

               23 of the Arkansas Rules of Civil Procedure, appoint Plaintiff as class

               representative, and appoint undersigned counsel as Class Counsel;

       b)      enter an order finding that State Auto's actions described herein constitute

               a breach of contract;

       c)      enter a declaratory judgment that in paying total loss claims with first-party

               insureds, it is a violation of Arkansas law and the insurance contract with

                State Auto for State Auto to base the valuation and payment of claims on

               values of comparable vehicles that have been reduced by "condition

               adjustments" that unmeasurable, indiscernible, nonitemized, unspecified

               and/or unexplained;

        d)     enter an order enjoining State Auto from basing the valuation and payment

               of claims on values of comparable vehicles that have been reduced by

               "condition adjustments" that are unmeasurable, indiscernible, nonitemized,

               unspecified or unexplained;

        e)      enter an order requiring State Auto to pay compensatory damages to

                Plaintiff and all members of the proposed class in the amount of 100% of

               the proceeds that State Auto wrongfully deducted from their insureds'

               payments in the form of "condition adjustments" that included no

               itemization or explanation or alternatively enter an order requiring State

                Auto to prepare a total loss valuation for Plaintiff and each member of the



                                              11
Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 12 of 80




        Class that does not include any "condition adjustments" or any other

        deduction that are unmeasurable, indiscernible, nonitemized, unspecified

        and unexplained;

 f)     award pre-judgment and post-judgment interest at the maximum rate

        permitted by applicable law,

 g)     award reasonable attorneys' fees and costs pursuant to applicable law; and

 h)     grant such other legal and equitable relief as the Court may deem

        appropriate.

                             JURY DEMAND

 Plaintiff and the Class members hereby request a trial by jury.

                               Respectfully submitted,

                               HANK BATES (ABN 98063)
                               TIFFANY WYATT OLDHAM (ABN 2001287)
                               LEE LOWTHER (ABN 2013142)
                               CARNEY BATES & PULLIAM, PLLC
                               519 W. 7th St.
                               Little Rock, AR 72201
                               Tel: (501) 312-8500
                               Fax: (501) 312-8505


                               BY:     Isl Hank Bates

                               Counsel for Plaintiff and the Proposed Class




                                       12
Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 13 of 80
                                                       ELECTRONICALLY FILED
                                                             Pulaski County Circuit Court
                                                       Terri Hollingsworth, CircuiVCounty Clerk
                                                           2019-Jul-24 16:26:15
                                                              G0CV-19-5234
                                                            C06D05 : 89 Pages




            EXHIBIT 1
               Case 4:19-cv-00694-BRW                                                     Document 2 Filed 10/03/19 Page 14 of 80
          6'STATE     AUTO                                                                                                             Automobile ID Cards
   111111'®~ Insurance Companies                                                                                                                                       Auto Policy
                       State Auto Insurance Companies
                        P.O. Box 182738
                        Columbus, Ohio 43218-2738



    ..fl STATE AUTO ---                   Ca/1(800} 766-1853 to file a claim. Fora glass --
 ,,«4 Insurance Companies                anly claim call (BBB} 504-4527.                                                                                    Questions?
                 Arkansas Proof Of Insurance Card
                                                                                                                                                 Visit us at StateAuto.com
                             State Auto Issuing Company                                                                                            or call {800} 288-4425
 Arkansas Insurance Advisors Meridian Security                                                                   StateAuto.com
                                                                                                                                                       customer service.

Policy Number Effective Date Expiration Date NAJOt                                                                                                Contact your independent
1000076759      11-27-17     11-27-18         23353                                                                                               agent at {501) 436-6840
Year     Maire/Model                Vehicle ID Nwnber                                                                                                     (OR)
2014 LEXUS RX 350                  2T2ZK1BA1Elllllll                                                                                             10720 N Rodney Parham Rd
Name Insured                                Additional Driveris)                                                               SteA-6
Patrick Murphy                                                                                                                                   Little Rock, AR 72212-4177
McKenzie Murphy                                                                               r•••••••••••••·••··•••••••••••••••··············••••••••••••••••••••••••••------•-•-----·
 lnsured's Address                                                                                      , .STATE AUTO                         Call (BOO} 766-1853 to file a claim. For a
 6 CLEVELAND CIR                                                                                     1111/Kl1•   Insurance Companies          glass only claim call {888} 504-4527.
 LITTLE ROCK, AR 72207-6305
                                                                                                                       Arkansas Proof Of Insurance Card
                                                                                                                                         State Auto Issuing Company
f your policy includes Roadside Assistance, call {844} 546-5393 for 24 hour service.
rhis card must be carried in your vehicle at all times. You may be required to present               Arkansas Insurance Advisors          Meridian Security
:his proof of insurance to a law enforcement officer upon request.
:XAMINE POLICY EXCLUSIONS CAREFULLY. THIS FORM DOES NOT
:ONSTITUTE ANY PART OF YOUR INSURANCE POLICY OR BOND.
                                                                                                     1000076759          11-27-17          11-27-18              23353
NARNING: THIS POLICY MAY HAVE AN EXCLUDED DRIVER
                                                                                                     Year         Make/Model                           Vehicle ID Number
                                                                                                     2014        LEXUS RX 350                          2T2ZK1BA1E1111111
                                                                                                     Name Insured                            Additional Driver(s)
                                                                                                     Patrick Murphy
                                                                                                     McKenzie Murphy

                                                                                                     11151.ftd's Address
                                                                                                     6 CLEVELAND CIR
                                                                                                     LITTLE ROCK, AR 72207-6305

                                                                                              '''
                                                                                                '
                                                                                              ~---------------------------------------------------------------------------------------·
                                                                                               If your policy includes Roadside Assistance, call (844} 546-5393 for 24 hour service.
                                                                                                    This card must be carried in your vehicle at all times. You may be required to
 KEEP THESE CARDS IN YOUR                                                                           present this proof of insurance to a law enforcement officer upon request.
 VEHICLE AND WALLET                                                                                 EXAMINE POLICY EXCLUSIONS CAREFULLY. THIS FORM DOES NOT
                                                                                                    CONSTITUTE ANY PART OF YOUR INSURANCE POLICY OR BOND.
 AT ALL TIMES.
 You may be required to present this proof                                                          WARNING: THIS POLICY MAY HAVE AN EXCLUDED DRIVER
 of insurance to a law enforcement
 officer upon request.

  To report a claim:
  • Call your local agent.
  • Call State Auto at (BOO} 766-1853
  • Contact State Auto at StateAuto.com


 Thank you for choosing State Auto.


 AUTO-ID-AR (01/16)
                                    Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 15 of 80
          '-STATE AUTO                                                                                                              Automobile ID Cards
   111J«l-  1
                        Insurance Companies
                                                                                                                                                                      Auto Policy
                       State Auto Insurance Companies
                       P.O. Box 182738
                       Columbus, Ohio 43218-2738



    ~ STATE AUTO···· Call (BOO} 766-1853 to file a claim. For a glass··
 ..6,4 Insurance Companies               only claim call (888} 504-4527.                                                                                   Questions?
                 Arkansas Proof Of Insurance Card                                                         ASTATEAUTO
                                                                                                                                                Visit us at StateAuto.com
                             State Auto Issuing Company
                                                                                                        ,,,,_. """'""Compan;es
                                                                                                                                                  or call {BOO) 288-4425
 Arkansas Insurance Advisors Meridian Security                                                           StateAuto.com
                                                                                                                                                    customer service.

Policy Number Effective Date Expiration Date NAta                                                                                                Contact your independent
1000076759    11-27-17       11-27-18        23353                                                                                               agent at {501) 436-6840
Year        Malle/Model                              Vehicle ID Number                                                                                       {OR)
 2004 CAD/ ESCALADE EXT                             3GYEK62N041111111                                                                           10720 N Rodney Parham Rd
Name Insured                                Additional Driver(s)                                                                 SteA-6
Patrick Murphy                                                                                                                                  Little Rock, AR 72212-4177
McKen2ie Murphy                                                                          r••••--•••••••-----------•••••••••••••••••••••••••••••••••••····••••··---••••···•··••••••
 lnsured'sAddress                                                                        :        ~ STATE AUTO                               Call (BOO} 766-1853 to file a claim. For a
 6 CLEVELAND CIR                                                                         ! ~ · Insurance Companies                           glass only claim call (BBB} 504-4527.
 LITTLE ROCK, AR 72207-6305                                                              I
                                                                                         I
                                                                                         I
                                                                                         I
                                                                                         I
                                                                                                                   Arkansas Proof Of Insurance Card
--------------------------------------------------------------------~                AcencY                                               State Auto Issuing Company
f your policy includes Roadside Assistance, call {844} 546-5393 for 24 hour service.
rhis card must be carried in your vehicle at all times. You may be required to present        Arkansas Insurance Advisors                 Meridian Security
·his proof of insurance to a law enforcement officer upon request.
:XAMINE POLICY EXCLUSIONS CAREFULLY. THIS FORM DOES NOT
:ONSTITUTE ANY PART OF YOUR INSURANCE POLICY OR BOND.
                                                                                              Paley Number            Ellectlve Date       bpitationDate        HAD
                                                                                              1000076759              11-27-17             11-27-18             23353
NARNING: THIS POLICY MAY HAVE AN EXCLUDED DRIVER
                                                                                              Year       Make/Model                                   Vehicle ID Number
                                                                                              2004      CAD/ ESCALADE EXT                             3GYEK62N041111111
                                                                                              Name Insured                                  Additional Driver(s)
                                                                                              Patrick Murphy
                                                                                              McKenzie Murphy

                                                                                              lnsured's Address
                                                                                              6 CLEVELAND CIR
                                                                                              LITTLE ROCK, AR 72207-6305

--------------------------------------------------------------------,                    I
                                                                                         I
                                                                                         I
                                                                                         I

                                                                                         ~---------------------------------------------------------------------------------------·
                                                                                          If your policy includes Roadside Assistance, call (844} 546-5393 for 24 hour service.
                                                                                             This card must be carried in your vehicle at all times. You may be required to
 KEEP THESE CARDS IN YOUR                                                                    present this proof of insurance to a law enforcement officer upon request.
 VEHICLE AND WALLET                                                                          EXAMINE POLICY EXCLUSIONS CAREFULLY. THIS FORM DOES NOT
 AT ALL TIMES.                                                                               CONSTITUTE ANY PART OF YOUR INSURANCE POLICY OR BOND.

 You may be required to present this proof                                                   WARNING: THIS POLICY MAY HAVE AN EXCLUDED DRIVER
 of insurance to a law enforcement
 officer upon request.

 To report a claim:

 • Call your local agent.
 • Call State Auto at (BOO} 766-1853
 • Contact State Auto at StateAuto.com



 Thank you for choosing State Auto.


 AUTO-ID-AR (01/16)
                          Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 16 of 80

     #'6 STATE AUTO
   "'®4 Insurance Companies




                  Corporate Office:
                  State Auto Insurance Companies
                  518 East Broad Street
                  Columbus, Ohio 43215 - 3876

                  (614) 464-5000




                  Your Personal Auto Policy
                  State Auto Insurance Company:
                  Meridian Security



                  In witness whereof, we have caused this policy to be signed by our Secretary and President, at Columbus Ohio, and
                  countersigned on the declarations page by an authorized agent of the State Auto Insurance companies (if required
                  bylaw).




                  Melissa A. Centers                                                        Michael E. LaRocco
                  Secretary                                                                 President




nnnnn1 A tn1 /1 t:\
                                   Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 17 of 80
    19STATE AUTO                                                                                                       New Declaration
..«,~ Insurance Companies                                                                                                           Personal Auto Policy

                   Arkansas Insurance Advisors                                                                                         Issue Date: 11/21/2017
                   10720 N Rodney Parham Rd Ste A-6
                   little Rock, AR 72212-4177



                                                                                                                Total Policy Premium
Named Insured and Mailing Address:                                                                                            $1,875.21
   Patrick Murphy
   McKenzie Murphy                                                                                                Coverage is provided by
   6 CLEVELAND CIR                                              Policy Nwnber          Policy Period              the following State Auto Company
   LITTLE ROCK, AR 72207-6305                                   1000076759             11/27/17-11/27/18           Meridian Security



Policy period begins and ends at 12:01 a.m. standard time for the vehicles identified.


                                           Your Covered Vehicles                                             Veh 1: 2014 LEXUS
                                                                                                             RX350
                                                                                                                                         Veh 2: 2004 CADILLAC
                                                                                                                                         ESCALADE EXT
                                           VIN                                                                ZT2ZK1BAJ.ElJlllll         3GYEICQN041llJlll
                                           Garage State                                                                AR                           AR
                                           OTC Symbol                                                                 MN                            N/A
                                           ----- ----- ---- -
                                           Collision Symbol                                                           MK                            N/A
         ~STATE AUTO
       .«iJ lraJ1111C8 Qxnpanles           Bl Symbol                                                                   GJ                           LN
         StateAuto.com                     PD Symbol                                                                  MR                            XR
                                           PIP Symbol                                                                  KJ                           MJ
                                           Offering                                                              Protection Plus            Protection Plus
                                           Discounts Applied                                                    Anti-Theft Device                   N/A

          Questions?                       Territory                                                                  G07                           G07



   Visit us at StateAuto.com
    or call (BOO) 288-4425
      customer service.

   Contact your independent
   agent at {501) 436-6840.

                                          Your Covered Drivers
                                          DriverName                              Gender                    Marital Status                 Driver Status
                                          Mckenzie Murphy                         Female               Married/Domestic Partner               Rated

                                          Patrick Murphy                           Male                Married/Domestic Partner               Rated


                                                                                                             Veh 1: 2014 LEXUS            Veh 2: 2004 CADILLAC
                                          Your Policy level Coverages                                        RX350
                                                                                                             2T2ZK1BA1E1111111
                                                                                                                                          ESCALADE EXT
                                                                                                                                          3GYEK62N041111111
                                          <:overace                                                                          Premium                       Premium
                                                                                 $100,000 per person/
                                          Bodily Injury                                                                      $212.44                       $246.82
                                                                                 $300,000 per accident
                                          Property Damage                        $100,000                                    $201.41                       $240.55



DECOV-PA (01/16)                                                   Page 1 of 4                                                     Agency 0009033
                                     Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 18 of 80
     1'6STATEAUTO                                                                                                         New Declaration
~~ Insurance Companies                                                                                                               Personal Auto Policy

                    Arkansas Insurance Advisors                                                                                            Issue Date: 11/21/2017
                    10720 N Rodney Parham Rd Ste A-6
                    little Rock, AR 72212-4177



                                                                                                                 Total Policy Premium
Named Insured and Mailing Address:

   Patrick Murphy
   McKenzie Murphy                                                                                                 Coverace is provided by
   6 CLEVELAND CIR                                                 Policy Number          Policy Period            the followinc State Auto Company
   LITTLE ROCK, AR 72207-6305                                      1000076759             11/27/17-11/27/18            Meridian Security




Policy period begins and ends at 12:01 a.m. standard time for the vehicles identified.

                                                                                                              Veh 1: 2014 LEXUS               Veh 2: 2004 CADILLAC
                                            Your Policy level Coverages                                       RX 350
                                                                                                              2T2ZK1BA1E1111111
                                                                                                                                              ESCALADE EXT
                                                                                                                                              3GYEK62N041111111
                                                                                    Limit/Deductible                           Premium                     Premium
                                                                                                                                $17.85                      $20.14
                                            Personal Injury Protection


                                                 Medical Payments                   $5,000
         .ll!lfSTATE AUTO
       tl#liJ l1111J1111C8Qimpri,B
                                                 Accidental Death                   $5,000
         StateAuto.com
                                                 Work Loss                          Yes

                                                                                    $100,000 per person/
                                            Uninsured Motorist Bodily Injury                                                    $56.39                      $56.39
                                                                                    $300,000 per accident
                                            Underinsured Motorist Bodily            $100,000 per person/
           Questions?                                                               $300,000 per accident
                                                                                                                                $61.15                      $61.15
                                            Injury
                                            Roadside Assistance Coverage            100 Miles                                   $26.65                      $14.35
   Visit us at StateAuto.com
    or call (BOO) 288-4425                  AutoXtended® Plus                       Included                                  Included                     Included

      customer service.
                                                                                                              Veh 1: 2014 LEXUS               Veh 2: 2004 CADILLAC
                                                                                                              RX350                           ESCALADE EXT
   Contact your independent                 Your Vehicle Coverages                                            2T2ZK1BA1E1111111               3GYEK62N041111111
   agent at {501) 436-6840.                                                                                   limit/                          limit/
                                                                                                              Deductible Premium              Deductible Premium
                                            Other Than Collision                                              $1,000            $180.66       N/A                   N/A

                                            Collision                                                         $1,000            $429.22       N/A                   N/A

                                                                                                              $25,000/                        $25,000/
                                            Uninsured Motorist Property Damage                                                   $16.82                       $16.82
                                                                                                              $200                            $200
                                            Transportation Expenses                                           30/900             $16.40       N/A                   N/A

                                                                                    Total Premium                            $1,218.99                     $656.22




DECOV-PA (01/16)                                                      Page 2 of 4                                                   Agency 0009033
                              Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 19 of 80
     #9 STATE AUTO                                                                                                  New Declaration
~lllfl           Insurance Companies                                                                                          Personal Auto Policy

                  Arkansas Insurance Advisors                                                                                      Issue Date: 11/21/2017
                  10720 N Rodney Parham Rd Ste A-6
                  Little Rock, AR 72212-4177



                                                                                                            Total Policy Premium
Named Insured and Mailing Address:

   Patrick Murphy
   McKenzie Murphy                                                                                             Coverage is provided by
   6 CLEVELAND CIR                                          Policy Number          Policy Period               the following State Auto Company
   LITTLE ROCK, AR 72207-6305                               1000076759             11/27/17-11/27/18           Meridian Security




Policy period begins and ends at 12:01 a.m. standard time for the vehicles identified.


                                      Your Policy Discounts
                                        •   Multi-Policy Discount                                  •   Multi-Car Discount

                                        • State Auto Startup Discount
                                              •   Achtanced Quote

         rnSTATE AUTO .
       .«iJ lnaunn:e Corrjleries
         StateAuto.com
                                      Your Forms and Endorsements
                                      NIRllber                      Edition Date        Name

                                      AP00l                             04/17           Portal Confirmation Page
          Questions?                  App-PA                           01/16            Application-Personal Auto

                                      PP000lA                          01/16            Personal Auto Pa/icy (Cover Page)
   Visit us at StateAuto.com
                                       PP000lB                          01/07           Your Personal Auto Policy Quick Reference
    or call(BOO) 288-4425
      customer service.               PP000l                           01/05            Personal Auto Policy

                                      AU0177                           10/15            Amendment af Policy Provisions - Arkansas
   Contact your independent
   agent at (501) 436-6840.           AU651AR                          01/07            Policy Changes Fraud Provision Arkansas

                                      AU2073                           02/06            Amendment of Cancellation Provision

                                      AU101                            01/09            Amendatory Endorsement - Amendment of Part B Medical
                                                                                        Payments Coverage

                                      AU650                            01/07            Communicable Disease

                                      AU706                            01/11            Amendment to Supplementary Payments

                                      PP0301                           08/86            Federal Employees Using Autos in Government Business

                                      PP0326                           06/94            Liability Coverage Exclusion

                                      PP1301                           12/99            Coverage for Damage to Your Auto Exclusion Endorsement

                                      PP2316                           10/13            Personal Vehicle Sharing Program Exclusion Endorsement

                                      AU1017                           01/08            Recovered Vehicle Deductible Reimbursement Endorsement

                                      AU677                            06/15            Special Account Deductible


DECOV-PA (01/16)                                                Page 3 of 4                                                 Agency 0009033
                                 Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 20 of 80
     19 STATE AUTO                                                                                              New Declaration
~~                Insurance Companies                                                                                     Personal Auto Policy

                   Arkansas Insurance Advisors                                                                                  Issue Date: 11/21/2017
                   10720 N Rodney Parham Rd Ste A-6
                   Little Rock, AR 72212-4177



                                                                                                         Total Policy Premium
Named Insured and Mailing Address:

   Patrick Murphy
   McKenzie Murphy                                                                                         Coverace is provided by
   6 CLEVELAND CIR                                        Policy Number         Policy Period              the following State Auto Company
   LITTLE ROCK, AR 72207-6305                             1000076759            11/27/17-11/27/18           Meridian Security




Policy period begins and ends at 12:01 a.m. standard time for the vehicles identified.


                                         Your Forms and Endorsements
                                         Number                  Edition Date        Name

                                         PP0582                      08/16           Personal Injury Protection Coverage - Arkansas

                                         PP0434                     10/07            Underinsured Motorists Coverage - Arkansas
          ~STATE AUTO                    PP0495                      10/07           Uniinsured Motorists Coverage- Arkansas
       lll.fi.J 1neunr,ceCarl]llliea

         StateAuto.com                   EX671                       06/16           AutoXtended Coverages Plus Endorsement

                                         PP0302                      06/98           Optional Limits Transportation Expenses Coverage

                                         AU1019                      01/15           Roadside Assistance Coverage

                                         QUOTE-PA                   01/16            Quote Proposal - Personal Auto
          Questions?                     AGR002                     01/16            Policy Account Billing Conditions


   Visit us at StateAuto.com
                                        This declaration page with policy forms and endorsements completes the policy. This policy will
    or call (BOO) 288-4425
                                        continue in force for the period indicated upon valid payment of the premium, when due.
      customer service.

   Contact your independent
   agent at (501) 436-6840.




DECOV-PA (01/16)                                              Page4 of 4                                                 Agency 0009033
                Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 21 of 80




               STATE AUTO INSURANCE COMPANIES
        CORPORATE HEADQUARTERS - 518 EAST BROAD STREET
                     COLUMBUS, OHIO 43215


[ate:   111211201 7                                            R:.Jlicy: 1000076759


l11S1.J"ed: Patrick Murphy                                     Agent:   Arkansas Insurance Advisors
           McKenzie Murphy                                              10720 N Rodney Parham Rd Ste A-6
           6 CLEVELAND CIR                                              Little Rock, AR 72212-4177
           LITTLE ROCK, AR 72207-6305                                   (501) 436-6840




lhn< you for yar b..siness!          a
                                 all the qtions avalalje to you, we ~eciate the fed trat you               crose   S:a:e
Alto to µ-ovide yar insLra-re µ-otection.

We strive to µ-ovide cµility coverage cl"d service at a fair µ-ice. It is im!X)l"tait to rote thct ma,y fcciors ere
used to develop insLra-re µ-emill'llS. Tinse items irciu::le information rega-drg µ-ior insLra-re coverage. We l.58 a
ClJ"rert Qrrier re!X)l"t from Lexisllexis to verify His informction.

lrtormation sluNn in the ClJ"rert Qrrier re!X)l"t is ooversely imroctirg the µ-emiLrn for ttis policy. Specifically,
the re!X)l"t sluNs:




R:terence nLrnber: 17310171220131

You may req.est a free copy of the re!X)l"t l:7y cortcciirg:

                             Lexi sl'exi s
                             P.O Box 105108
                             Atlaita, a,.. 30348- 5108
                             1- 800- 456- 6004
                             www.consunerdsciosLre.com

It is im!X)l"tait to rote thci, wtile the ch:Ne orgaization µ-ovided the informction, they dd rut mace the
decision that affected the µ-emiLrn on yOLr policy; nor woud they oo alje to tell you the reasons why ttis
decision was ma::le. l\evertheless, if you woud like to obtain a copy of the re!X)l"t to confirm its acct.rocy or
competeness, pease call or write them drectly a: the ch:Ne nLrnber or cdtess wittin the next 60 days. If
there is informction on the re!X)l"t that you feel is irx:orrect or incompete, you have the rigt to dspLte the
irtormation with the ch:Ne- mentioned comJBlf.


Sirrerely,



R3rsonal Lines Lhderwri ti rg



FCRA3 (OV 10) Page 1 of 1
                Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 22 of 80


                  STATE AUTO INSURANCE COMPANIES
           CORPORATE HEADQUARTERS - 518 EAST BROAD STREET
                        COLUMBUS, OHIO 43215

Date:   11; 21; 2 o1 7                                          Policy:   1000076759


Insured:   Patrick Murphy                                       Agent Arkansas     Insurance Advisors
           McKenzie Murphy                                                10720 N Rodney Parham Rd Ste A-6
                                                                          Little Rock, AR 72212-4177
           6 CLEVELAND CIR
           LITTLE ROCK, AR 72207-6305


                                                                Telephone:     (S01)   436-6840



Thank you for your business! Of all the options available to you, we appreciate the fact that you chose
State Auto to provide your insurance protection.

We strive to provide quality coverage and service at a fair price. It is important to note that many factors
are used to develop insurance premiums. Those items include information regarding motor vehicle
records, loss history information, property characteristic and geographic information. The Fair Credit
Reporting Act requires us to notify you that your policy premium may be adversely affected as a result of
information from a consumer report.

The following incidents were listed on a consumer report, but not all of the reasons listed below may have
had an impact on your premium.

Reference number:        173101 n220131

Reference number:        MVR


You may request a free copy of the report by contacting:

                                          Lexis Nexis Consumer Center
                                          PO Box 105108
                                          Atlanta, GA 30348-5108
                                          1-800-456-6004
                                          www .consumerdisclosure.com

You will need to provide your report reference number with all correspondence.

It is important to note that, while the above organization provided the information, they did not make the
decision that affected the premium on your policy; nor would they be able to tell you the reasons why this
decision was made. Nevertheless, if you would like to obtain a copy of the report to confirm its accuracy or
completeness, please call or write them directly at the above number or address within the next 60 days. If
there is information on the report that you feel is incorrect or incomplete, you have the right to dispute the
information with the above-mentioned company.

Sincerely,


Personal Lines Underwriting




FCRA4 (01/10) Page 1 of 1
         Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 23 of 80




                              SPECIAL CONTACT INFORMATION
                              FOR ARKANSAS POLICYHOLDERS
                              PLEASE ATTACH TO YOUR POLICY

   Arkansas law (Act 197 of 1987, AC.A. Section 23-79-138) requires that insurers provide
   policyholders with the name, address, and telephone number of their agent and company--plus the
   address and telephone number of the Arkansas Insurance Department. Pursuant to Arkansas
   regulations, this information is to be provided with every policy issued or renewed. While agent
   information is listed in the Declarations, company and Insurance Department information appears
   below.

   For questions or additional information, please contact your agent or the company office listed
   below.

                                        Corporate Communications
                                     State Auto Insurance Companies
       Mailing   I P.O. Box 182822                            518 East Broad Street    I   Physical     I
   I~ -
      Address
        --~       Columbus, OH 43218-2822                     Columbus, OH 43215           Address
                                                                                       ~---~
                                      Telephone No.: 800-444-9950


   If we at State Auto fail to provide you with reasonable and adequate service, you should feel free
   to contact::

                                       Arkansas Insurance Department
                                       1200 West Third Street
                                       Little Rock, AR 72201-1904
                                       (501) 371-2640 or (800) 852-5494




AU370 (11/12) Page 1 of 1
          Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 24 of 80




                                         IMPORTANT NOTICE


If a fire loss occurs, we are required by state law (Arkansas Code 12-13-303) to furnish relevant
information relating to the loss to any state or federal law enforcement or other agency that has
responsibility for investigation of fires, if:

*   The agency requests the information, or
*   After investigating the fire, we have reason to believe it was not of accidental origin.

If we provide information to a fire investigation agency, we will:

*   Notify you of that action within 90 days; and
*   Send you a copy of the report, if an authorized agency commences civil action or criminal prosecution.

Any information furnished to any authorized agency is to be held in confidence by the authorized agency
and only released for use in a civil or criminal proceeding as authorized by a court of competent
jurisdiction.




AU97 (04/04) Page 1 of 1
                        Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 25 of 80
                                                                           AGENCY CUSTOMER ID: _ _ _ _ _ _ _ _ _ _ _ _ _ __
      ~
ACORD.
  ~
                                        ARKANSAS AUTO SUPPLEMENT
AGENCY   Arkansas Insurance Advisors                                      NAMED INSURED($)   Patrick Murphy


POLICY NUMBER 100007 67 59                               EFFECTIVE DATE   CARRIER   Meridian Security                    NAICCODE

                                                     I   11/27/2017
                                                                                                                        I 23353
                             UNINSURED/UNDERINSURED MOTORISTS COVERAGE SELECTION


                 I acknowledge that I have been offered Uninsured and Underinsured Motorists coverage limits
                 equal to the minimum limits required by law. Minimum limits are $25,000 per person, $50,000 per
                 accident for Bodily Injury, $25,000 per accident for Property Damage. I have also been offered
                 limits equal to the liability limits of my policy. If I have rejected higher limits, my signature is
                 provided here:


                                                                                      Signature of Applicant


                 The Arkansas Insurance Laws (Section 23-89-403 and 23-89-404), amended, permits you, the
                 insured named in the policy, to reject the Uninsured Motorists Coverage in its entirety or to reject
                 the property damage only portion of the Uninsured Motorists Coverage. Uninsured Motorists
                 Coverage provides insurance for the protection of persons insured thereunder who are legally
                 entitled to recover damages from owners or operators of uninsured motor vehicles because of
                 bodily injury, sickness or disease, including death, resulting therefrom, and for property damage to
                 the insured vehicle for losses in excess of two hundred dollars ($200).

                 Under the Arkansas Insurance Laws (Section 23-89-209), amended, you, the insured named in
                 the policy, are permitted to reject Underinsured Motorists Coverage. Underinsured Motorists
                 Coverage enables the insured or his/her legal representative to recover from the insurer the
                 amount of damages for bodily injury or death to which the insured is legally entitled from the
                 owner or operator of another vehicle. Coverage shall not be reduced by the other party's
                 insurance coverage except to the extent that the injured party would receive compensation in
                 excess of his/her damages.

                 In accordance with the Arkansas Insurance Laws (Section 23-89-403, 23-89-404 and 23-89-209),
                 amended, the undersigned insured (and each of them):

                  •     Agrees that both Uninsured and Underinsured Motorists Coverages afforded in the policy
                        are hereby deleted.

                  •     Agrees that the property damage only portion of the Uninsured Motorists Coverage afforded
                        in the policy is hereby deleted.

                  •     Agrees that only Underinsured Motorists Coverage afforded in the policy is hereby deleted.

                 Coverage is generally described here. Only the policy provides a complete description of the
                 coverages and their limitations.

                 I understand that the coverage selection indicated here will apply to all future policy renewals,
                 continuations and changes unless I notify you otherwise in writing.




                             Signature of Insured                                              Signature of Insured



ACORD 61 AR (2010/04)                                                          © 1994-2010 ACORD CORPORATION. All rights reserved.
                                        The ACORD name and logo are registered marks of ACORD
                        Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 26 of 80
                                                      AGENCY CUSTOMER ID:
                                                                          --------------


                                 ARKANSAS PERSONAL INJURY PROTECTION SELECTION



               I understand and acknowledge that Personal Injury Protection Insurance has been offered to me.
               The coverages and limits I have selected are indicated in the Application. If I have rejected any of
               these coverages, I have so indicated below.


               I reject the following coverages indicated by my initials:

                            $5,000 Medical Payments Statutory Limit
               (initials)

                            Medical Payments Insurance in its entirety
               (initials)

                            Work Loss Coverage
               (initials)

                            Accidental Death Benefits
               (initials)


               I understand that the coverage selection indicated here will apply to all future policy renewals,
               continuations and changes unless I notify you otherwise in writing.




                                                                             Signature of Insured



                                                                             Signature of Insured




ACORD 61 AR (2010/04)
             Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 27 of 80



                                                                                                ILN016 (09/03)

                        ARKANSAS FRAUD STATEMENT
Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly pre-
sents false information in an application for insurance is guilty of a crime and may be subject to fines and con-
finement in prison.




ILN016 (09/03)                            © ISO Properties, Inc., 2003                              Page 1 of 1
              Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 28 of 80



               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          ARKANSAS NOTICE

The following statement is added to the policy:

IN THE REPAIR OF YOUR COVERED MOTOR VEHICLE UNDER THE PHYSICAL DAMAGE COVERAGE
PROVISIONS OF THIS POLICY, WE MAY REQUIRE OR SPECIFY THE USE OF MOTOR VEHICLE PARTS
NOT MADE BY THE ORIGINAL MANUFACTURER. THESE PARTS ARE REQUIRED TO BE AT LEAST EQUAL
IN TERMS OF FIT, QUALITY, PERFORMANCE, AND WARRANTY TO THE ORIGINAL MANUFACTURER
PARTS THEY REPLACE.




PP1385 (06/03) Page 1 of 1
                                          Copyright, ISO Properties, Inc., 2003
                                               Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 29 of 80

Privacy Statement                                                                                                 I'! STATE AUTO
                                                                                                                 ~1 Insurance Companies


                                                                                             State Auto shares personal information with
We protect you and your                                                                      nonaffiliated companies without your prior
                                                                                             authorization as permitted or required by law.
personal information                                                                         They may use it to investigate fraud, respond to
At State Auto®, we believe that having the right insurance means                             court orders or conduct actuarial studies. We
knowing your family is protected in case the worst happens.                                  also share it with insurance regulatory authorities,
As part of this commitment, we treat your personal information                               law enforcement and consumer reporting
responsibly. Our privacy statement explains how we collect, use,                             agencies. They may retain it or disclose it to
share and protect your personal information.                                                 other companies with which you do business.
                                                                                             These other companies use and disclose it to
             :ect   r~ ,;   uersor,a! ;nforn~at:01~                                          others as permitted by law. We obtain reports
We collect your personal information to provide our products                                 prepared by an insurance-support organization.
and services. We collect personal information when you apply                                 The insurance-support organization keeps copies
for insurance, file a claim, pay your insurance premium and                                  and discloses them to others.
conduct other transactions with us or your independent agent.
We also collect your personal information from our affiliates, your                          3t~ar1ng jCJUr ~)8fS(::lcil. ,nforn--.:at':On
independent insurance agent, government entities, consumer                                   :cir -:,arkt~ting
reporting agencies and other sources.                                                        State Auto may share your personal information
Here are some examples of the personal information that                                      with other State Auto companies, inclucfulg
we collect:                                                                                  information we receive from a credit reporting
                                                                                             agency, such as insurance score and claims
• Name and address
                                                                                             history. If you would like to opt out of this
• Social Security number                                                                     sharing, please fill out the opt-out form on the
• Credit and motor vehicle reports                                                           next page and mail it to the address on the form.
                                                                                             State Auto does not share your information with
• Claims and vehicle history                                                                 other nonaffiliated companies so they can market
• Property information                                                                       their own products to you, unless you give us
                                                                                             your permission. There is no need to opt out of
-+"':;   r -~ ,,,           , : ~·   ~~   ,.::. .- -, , /   ~   ,·~ f. ·,;   f   ""'   :1'   sharing with nonaffiliated companies. We will
State Auto does not sell your personal information to anyone.                                not use your medical information for marketing
We share your personal information with your independent agent                               purposes without your consent.
and other companies to provide you with products and services
that you request or expect from us. We also share your personal                                                             !n

information as required or permitted by law.                                                 At State Auto, we protect your personal
                                                                                             information from unauthorized access and use
We may share your personal information to:
                                                                                             by implementing security measures that comply
• Service your policy or process a transaction you request                                   with federal and state laws. Some of these
                                                                                             security measures include computer safeguards,
• Investigate and pay claims
                                                                                             procedures, and secured files and buildings. We
• Comply with federal and state regulatory requests                                          limit access to your personal information to those
• Market our products to you                                                                 who need it to do their jobs.

                                                                                             Continued on back




AU303 (0816) Page 1 of 2
                            Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 30 of 80
                                                                           Our Privacy Statement applies to current and
You can always ask us or your independent agent for a copy                 former customers of the State Automobile
of your personal information. To correct personal information              Mutual Insurance Company and the affiliates
provided by another company, like a credit agency, you must                and subsidiaries that offer personal insurance.
contact those companies directly. To correct personal information          These include:
on your policy, you may contact your independent insurance                 • State Auto Property and Casualty
agent or State Auto. When requesting a correction please include             Insurance Company
your name, address and policy number. Mail the inquiry to:
                                                                           • Meridian Security Insurance Company
Personal Underwriting Support Dept.
State Auto Insurance Companies                                             • Milbank Insurance Company
PO. Box 182822                                                             • Patrons Mutual Insurance Company
Columbus, Ohio 43218-2822                                                    of Connecticut
                                                                           • Rockhill Insurance Company
                                                                           • Plaza Insurance Company




r
State Auto Opt-Out Form
State Auto may share information about your transactions and experiences with other State
Auto companies, which are called affiliates. This information can include information we receive
from a credit reporting agency, such as insurance score and claims history. You may choose to
opt out of this sharing by completing this form and mailing it to the address below.



State Auto does not share your information with other nonaffiliated companies so they can
market their own products to you, unless you give us your permission. There is no need to opt
out of sharing with nonaffiliated companies.


Patrick Murphy                                                       1000076759
Insured First and Last Name                                          Policy Number


6 CLEVELAND CIR, LITTLE ROCK, AR 72207-6305
Address, City, State, and Zip Code


                                  t()

Personal Underwriting Support Dept.
State Auto Insurance Companies
PO. Box 182822
Columbus, Ohio 43218-2822




AU303 (08/16) Page 2 of 2
              Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 31 of 80



READ YOUR POLICY CAREFULLY. Ths CCNer sheet p-ovides only a l:xief Oltline of some of the importa,t
feah.res of you- policy. Ths is rot the inst.nrce cortract ITT:i only the actual policy p-ovisions will cortrol. The
policy itself sets forth, in detail, the rigits ITT:i dligations of both you ITT:i you- insu-crce C0011B1Y. IT IS,
THEREFORE, IMPORTANT THAT YOU READ YOUR POLICY.

           YOUR PERSONAL AUTO POLICY QUICK REFERENCE
                                                                                                                                                                   Page f\b. of
                                             DECLARATIONS (IBJSS nu-nbered ~ately)                                                                            PP0001 (01/05)
                                              You- N:rne ITT:i Ad:t"ess
                                              You- Al.to or Trailer
                                              RJI icy Feri od
       PERSONAL AUTO POLICY                   lliverages ITT:i Arnouts of Insu-crce
                                             A GREEM ENT ······················································---···································1
                                             DEFINITIONS ......................................................·---··························· 1- 2

                                             Exd LSi ons .......................................................................................................................3
                                             Rna,ci al R3sponsi aI ity ..........................................................................................4
                                             lnsui rg Ageernert ··································································---·············2
  PART A - LIABILITY COVERAGE                Limit of Liaality ·····························································---·················3-4
                                             Qher lnsu-crce ............................................................................................................4
                                             Q.t- of- Stcte Cbverage ...................................·--······················--4
                                             S.Wernertary Fayrnents ......................................·---························2
                                             ExdLSions .....................................---······················---··················4
         PART B - MEDICAL                    Jnstrirg Ageen iert ........;;;:..=:: .....· - - - · · ·................................................... 4
        PAYMENTS COVERAGE                    Limit of Liaality ····················---································································5
                                             Qher lnsu-crce......................................................---···································5

                                             Ara tral:i on .......................................................................................................................7
                                             Exd LSi ons ...................................................................................................................... n
        PART C - UNINSURED
        MOTORISTS COVERAGE                   lnsuirg Ageernert ·······························································---·············5
                                             Limit of Liaality .......................................................................................................6
                                             Qher lnsu-crce ............................................................................................................6

                                             Appraisal .........................................................................................................................9
                                             Exd LSi ons ................................................................................................................. 8- 9
                                             lnsuirg Ageernert ........................·---·······················································7
      PART D - COVERAGE FOR                  Limit of Liaality ····················---································································9
      DAMAGE TO YOUR AUTO                    f\b Benefit to Bailee ...............................................................................................9
                                             Qher Scx.rces of FEcovery ······--·························································9
                                             Fayrnert of Loss ···························································--··························9
                                             Transportation Expenses ................................................................................... 7- 8

       PART E - DUTIES AFTER                 G3neral Dlies .......... ·--·············································································· 10
                                             Aditional D..ties for Cbverage for D::mage to You- At..to ........... 10
       AN A CCI DENT OR LOSS
                                             Aditional D..ties for Lhinsu-ed Motorists Cbverage ........................ 10

                                             BEli<rl.pcy ···················································································································· 10
                                             Oa-ges ························································································································· 10
                                             R-a.t:l ............................................................................................................................... 10
                                             Legal Action Against Ls .. --································································ 10
  PART F - GENERAL PROVISIONS                Q.r Rg-t to FEcover Fayrnert ················--···························· 10- 11
                                             RJI icy Feri od ITT:i Territory······--······················································ 11
                                             Termira:ion ...·--··························································································· 11
                                             Transfer of You- Interest in Ths A:llicy ...·--··························· 12
                                             Two or More At.to R:Jlicies ............................................................................ 12

            ENDORSEMENTS                     IF ANY: 8rl:irsernent nu-nber ITT:i ed ti on date as
                                                     specified in the Ced aral:i ons



PP0001B (01/07)     Page 1 of 1
               Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 32 of 80




                                     PERSONAL AUTO POLICY

                                                   AGREEMENT

In retun for i:eymert of the 17emiLm a-d sttject to all the terms of tt'is policy, we           ag-ee    with you   as   fdlo.ivs:

                                                   DEFINITIONS

A. llTOLg'l)lt this policy, "yal' a-d "your'' refer                 It also mea,s a farm wag:in or farm impement
   to:                                                              while to.ived l7y a vehde listed in 1. or 2.
   1. The "raned i nsll'ed'          shONn    in   the              above.
       03claratioos; a-d                                       J.   "YOU" covered aio" mea,s:
   2. The spcx.se if a resident of the Scl"OO                       1. Aro/ veti de shONn in the D3cl arati oos.
       tn.serold.                                                   2. A "newly a:;q..ired aio".
   If the spcx.se ceases to be a resident of the                    3. Aro/ "trailer'' you o.ivn.
   sare tn.serol d dri rg the policy period or pi or                4. Aro/ aio or "trailer'' you do rot o.,vn wlile
   to the in::ei:tion of this policy, the spcx.se will                     used as a temr:xrary sltstitlte for arr; other
   be considered "yal' a-d "your'' l.l'der this policy                     vehde described in this defir'ition wlich is
   tu any Lrtil the earlier of:                                            Oli ci normal use becase of its:
   1. The end of 90 days f d Io.,vi rg the S!X)LSe' s                      a. B-eal«:b,vn;
       duge of resideocy;                                                  b.  FEp:ir;
   2. The effective dcie ci aicxher policy listirg                         C • Servi ci !l;J;
      tte SJX)lSe as a raned- instred; or ··
                                                                           d. Loss; or
   3. The end of the policy period.
                                                                           e. ~tn..dion.
B. "We", "us" a-d "our'' refer to the Olm~
   17ovidrg this insmrce.
                                                                           This R-ovision       (J.4.)   does   rot      ~Y     to
                                                                           Cbver~ Rlr Q:rnage To YOU" Alto.
C. Rlr j'.l.JlX)Se8 of this policy, a pivate i:a,serger
   type aio, pick4J or va, shall be deemed to be               K.   "l'e.Nly a:;q..ired aio":
   ONned l7y a person if Ieased                                     1. "l'e.Nly a:;q..ired aio" mea,s arr; of the
   1. lrder a written ag-eement to that person;                          fdlo.ivirg types ci vetides you become the
         a-d                                                             o.ivner ci drirg the policy period:
    2.   Rlr a corti 11.0.6 period of     at Ieast 6                     a. A pivate i:a,serger aio; or
           morihs.                                                       b. A pickt.p or va,, for which no other
Qher words a-d ~ases are defined. They are in                                 insmn::e policy 17ovides cover~. that:
q..otciion ma1<s when used.                                                   (1) I-es a 0-oss Vehde Wei<jt Ritirg
D. "B:xi Iy i r] uy'' mea,s bod I y harm, si ckress or                             of 10,000 loo. or less; a-d
     dsease, irdl.drg death that resuts.                                      (2) Is mt used for the delivery or
E. "Eisi ness"       i rd U1es trade,  17ofessi on  or                             transr:xrtation of 9)(Xls a-d materials
                                                                                   uiess st.eh use is:
     OCC4Bi on.
F. "Pcrnily member" means a person related to you                                  (a) Incidental to YOU" "a..siness" ci
     l7y l:food, marri~ or oooption who is a resident                                   i nstal Ii rg,  mai rtai r'i rg or
     of YOU" househd d. This i rd U1es a ward or                                        rep:li ri rg   f ll'l'l sli rgs or
     foster chld.                                                                       ecµ ~ ; or
G. "O::Cl..pyi rg' means:                                                          (b) Rlr f armi rg or ram rg.
     1. In;                                                         2. Cbver~ for a "newly a:;q..ired aio" is
                                                                         17ovi ded as described bel ON. If you ask us
     2. Lpon; or                                                         to insll'e a "newly a:;q..ired aid' after a
     3. Gtti rg in, on, Oli or cit.                                      speci tied ti me period described bel o.,v has
H. "R'Operty ~ " mea,s p,ysical ll"JlJ'Y to,                             el~ed. arr; cover~ we 17ovide for a
     destn..dion ci or loss ci use ci tatjble                            "newly a:;q..ired aio" will bajn at the
     17operty.                                                           ti me you r ~ t the cover~.
I. "Trailer'' means a vetide desig,ed to be puled                        a. Rlr arr; coverage 17ovi ded i n this policy
    l7y a:                                                                    exceµ: CDV~ Rlr Q:rnage To YOU'
    1.   Aivate i:a,serger aio; or                                            Alto, a "newly a:;q..ired aio" will have
    2.   Ackt.p or va,_                                                       the l:roadest cover~ we roN 17ovide
                                                                              for     arr; vetide shONn in the
                                                                              03claratioos. CDVer~ bajns on the

PP0001 (0'V05)      Page 1 of 12
                                              ISO Properties, Inc., 2003
                Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 33 of 80



              date you become the owner. 1-b.Never,                                        canpy with the 4 day recµrernent
              for tlis coverage to ~ y to a "newly                                         en:! a loss OCCUTed before you
              ocq..ired aio" which is in crlition to                                       asked LS to insU"e the "newly
              ITT-/ vehicle shown in the D9clarations,                                     ocq..ired aio", a Cbllision ded.dil:fo
              you mLSt ask LS to insU"e it witlin 14                                       of $500 will ~Y-
              days c#ter you become the owner.                                    e.   Qher   nm        Cbl Ii si on Cbverage for a
              If a "newly ocq..ired aio" repaces a                                     "new Iy ocq..i red aio'' beg ns on the
              velicle shown in the D9clarations,                                       date you become the ONner. 1-b.Never,
              coverage is 17ovided for tlis vehicle                                    for this coverage to ~y, you mLSt ask
              withCll.t your havirlJ to ask LS to insU"e                               LS to insU"e it witlin:
              it.                                                                      (1) 14 days c#ter you become the owner
         b.   Cbl I i si on OJverage for a " newly ocq..i red                              if the D9clarations irdcate that
              aio" begns on the date you become                                            Qher     nm             Cbl Ii si on OJverage
              the owner. 1-b.Never, for tlis coverage to                                   ~ies to at least one aio. In tlis
              ~y, you mLSt ask LS to insU"e it                                             case, the "newly ocq..ired aio" will
              witlin:                                                                      have the troa:lest coverage we ncm
              (1) 14 days after you become the owner                                       17ovide for ITT-/ a.to shown in the
                     if the D3cl arati ons i rd cate that                                  D3cl arati ons.
                     Cbl Ii si on O:>verage ~ i es to at                               (2) Ru days after you become the
                     least one aio. In tlis case, the                                      owner if the D9cl arat:i ons oo rot
                     "newly ocq..ired aio" will have the                                   irdcate that Qher Thal Cbllision
                     trca::lest coverage we ncm 17ovi de                                   OJverage ~ i es to at I east one
                     for       ITT-/ aio shown in the                                      aio. If you canpy with the 4 day
                     D9cl arati ons.                                                       recµ rement en:! a Ioss OCCUTed
              (2) Ru days c#ter you become the                                             before you asked LS to i nsU"e the
                     ONner if the D9clarations do_ rot                                     n newly     ocq..i red aio" I a, Qtg- - .
                     i rd cate      that Cbl Ii si on OJverage                             nm      Cbllision ded.dilje cl $500
                     ~ies to at least one aio. If you                                      will WY-

                                           PART A - LIABILITY COVERAGE

INSURING AGREEMENT                                                                responsibility for acts or omIssIons of you
A. We will !RY dcmages for "bodly irjuy'' or                                      or ITT-/ "family member" for whom coverage
   "17operty dcmage" for wlich ITT-/ "insU"ed'                                    is c#forded l.rder tlis Pa1:. This R'ovision
   becomes Iegal I y responsi lj e becase cl a, aio                               (8.4.) Wies only if the person or
   axidert. D:mages ircll.de 17ejl.l'.:g110rt irterest                            orgaization   ooes not own or lire the aio
     awarded against the "insU"ed'. We will settle or                             or "trai Ier'' .
     deferd, as we consider ~q:riate, ITT-/ claim or                SUPPLEMENTARY PAYMENTS
     slit askirlJ for these dcmages. In crlition to our             We wi II !RY on behalf cl a, "i nsU"ed' :
     limit of lictiility, we will !RY all defense costs                1. Lp to $250 for the cost cl ta I bords
     we irar. Os city to settle or deferd erds                              recµred becase of a, axidert, ircluirlJ
     when our limit of lictiility for tlis coverage has                     related traffic law vidations. The axidert
     been exhasted l:'f p:iyrnert of j u::grents or                               rn..st resu t in " bod Iy i rj uy'' or " 17operty
     settlemerts. We have no city to deferd ITT-/ slit                            dcmage" covered l.rder tlis policy.
     or settle ITT-/ claim for "bodly irjuy'' or
                                                                         2.       R'erniU"nS on ~ bords en:! bords to
     "17operty dcmage" not covered l.rder tlis policy.                            release attactmerts in ITT-/ slit we deferd.
B.   "lnsU"ed' as LSecl in tlis Pa1: meais:                               3.      Interest occnirlJ c#ter a jl.dJnent is entered
     1. You or ITT-/ "family member" for the                                      in ITT-/ slit we deferd. Os city to !RY
          ownersli p, rnai ntencrce or LSe of ITT-/ aio                           interest erds when we offer to !RY that
          or "trai Ier''.                                                         ~ of the ju::grent wlich        ooes  not exceed
     2. Any person LSil'lJ "your covered aio".                                    our limit of lictiility for tlis coverage.
     3. For "your covered aio", ITT-/ person or                          4.       Lp to $200 a day for loss cl earnirlJS, bLt
          orgaization bLt only with resi:x:d to legal                             not other i ncane, becase of attermice at
          responsitility for acts or omissions of a                               hearirlJS or trials at our req..est.
          person for whom coverage is c#f orded l.rder                   5.       Qher reasonalj e expenses i rarred at our
          tlis Pa1:.                                                              req..est.
     4 . For ITT-/ aio or "trai Ier'' , other than " your           These         JxlYl'Tl0l'ts will not recice the limit cl
          covered      aio",   ITT-/ other    person or             lictiility.
          orgaization bLt only with resi:x:d to legal



PP0001 (01/05)       Page 2 of 12
                                                   ISO Properties, Inc., 2003
                   Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 34 of 80



EXCLUSIONS                                                             9.  For "bodly irilfY'' or "irq:Bty dcrnage" for
A . We do not irovi de Li cii Ii ty O:>verage for ~                        wlich that "insLred':
     i rlSLred' :
    II                                                                     a. Is a, insLred U1der a rulea- energy
    1. \l\,hJ i nterti anal Iy cases " bod Iy i ri LrY'' or                      liciility JX)licy; or
         II l)"q:B"ty dcrnage" •                                           b. Wood be a, i nsLred U1der a rul ea-
    2. For "irq:Bty dcrnage" to irq:Bty cmnecl or                               energy liciility JX)licy_ bli _for _ i~s
          bei rg tra,sixxted tJy that "i nsLred' .                              termira:ion l.p')l1 exha..st,on of ,ts limit
    3. For "irq:Bty dcrnage" to irq:Bty:                                        of liciility.
          a. R3nted to;                                                    A rul ea- energy I i cii I i ty JXll icy is a JX)I icy
                                                                           issl.Ed tJy ~ of the fdlcmirg or their
          b. Used l'Jy'; or                                                su::cessors:
          c. In the ccre of;                                               a. l\ld ea-         Energy     Li cii Ii ty InsLra,ce
          that i nsLred' .
              II
                                                                                Association;
          Ths Exclu:;ion (A .3.) does not WY to                            b. ML.tual           Atomic       Energy     Liciility
          " irq:Bty dcrnage" to a resi derce or private                          l.ilderwri ters; or
          gcrage.                                                          c. l\ldea- lnsLra,ce Association of Cra:la.
    4. For " bod Iy i ri LfY'' to a, ernp oyee of that            B.   We do not l)"ovide Liciility O:>verage for the
         II i nsLred' d..ri rg the COU"Se of amp oyment.
                                                                       o.vnerslip, maintena,ce or u:;e of:
          Ths ExclLSion (A .4.) does not WY to
          " bod Iy i ri LfY'' to a d:mesti c ernp oyee                 1. Any velicle wlich:
          ll'iess workers' compensation benefits a-e                       a. I-es fe.Ner ttm fOLr wheels; or
          req.i red or avai Irole for that d:mesti c                       b. Is desigied mainy for u:;e off Jll)lic
          ernpoyee.                                                               rooos.
    5. For that "insLreds" liciility aisirg OLt of                            Ths Exclu:;ion (8.1.) does net wy:
          the o.,vnerstip or operation c:i a velicle                          a. Wi Ie su::h veli cl e is bei rg LSed tJy a,
          wtile it is beiflJ -l5ed as a ,:ltiic or livery                        .. inscrecr· in a med ca emergency;
          oonveya,ce. Th s Exel LSi on (A .5.) does net                       b. To ~ "trailer''; or
          WY to a shcre- the- expense ccr IX)OI.                              c. To ~ ron- cmnecl g:ilf ca-t.
    6. Wile ernpoyed or ctherwise ergaged in the
         II business" of:                                              2.     Any velicle, other ttm "yOLr covered alto",
                                                                              whch is:
         a. Sellirg,
                                                                              a. ONnecl tJy you; or
         b.  FEp3i ri rg,
                                                                              b. Fi.rrished or avail.tile for yOLr rS!:J.Ja-
         C.  Servi ci rg;                                                         u:;e_
         d . Stori rg; or                                              3. Any velicle, other ttm "yOLr covered a.to",
         e. Fa-kirg;                                                     whch is:
       veli cl es desi gied for u:;e mai Ii y on Jll)I i c               a. ONnecl tJy ~ "fa-ni Iy member'' ; or
       ligways. Ths indu::les roa:l testirg a,d                          b. Fi.rrished or avail.tile for the rS!:J.Ja- u:;e
       delivery. Ths ExclLSion (A.6.) does not                                of ~ "fa-nily member''.
       WY to the cmnerslip, maintena,ce or u:;e
       of "yOLr covered a.to" l'Jy':                                      1-bNever tt"is Exclu:;ion (8.3.) does not
       a. You;
                                                                         WY t~ you wlile you a-e mairtairirg or
                                                                         "oect..pyirtj' ~ velicle wtich is:
       b. Any "fa-ni Iy member" ; or                                     a. ONnecl tJy a "fa-ni ly member''; or
       c. Any ~ner, agert or ernp oyee of you                            b . Fi.rri shed or avai Irole for the rS!:J.J a- u:;e
            or ~ "fa-nily member''.                                           of a "fa-nily member''.
    7. Maintairirg or u:;irg ~ velicle wlile that                    4. Arry velicle, lora:ed inside a facility
       "i nsLred' is ernp oyed or otherwise ergaged                      desi gied for raci rg, for the pt.qX>Se of:
       in ~ "bl.Siness" (other ttm fa-rnirg or
       rcrdi rg) not described i n Exel LSi on A .6.                     a. Qmpetirg in; or
       Ths Exclu:;ion (A.7.) does net WY to the                          b. R-acticirg or ireJBirg for;
       mai rtena,ce or u:;e of a:                                        ~ irea-ra,ged or orga, zed raci rg or speed
       a. Rivate ~ a.to;                                                 cortest.
       b. Rckt.4> or va,; or                                      LIMIT OF LIABILITY
       C. "Trailer'' LSed with a velicle described
                                                                  A. The limit of liciility slnivn in the D3clmtions
            in a. or b. cbove.                                       for each person for eodly lriLrY Liciility is OLr
                                                                     maximLrn limit cf liciility for all da-nages,
    8. Lsirg a velicle withOLt a reason.tile beli~                   indl.drg da-nages for ca-e, loss c:i services or
       that that "insLred' is entitled to do so. Ths                 death, aisirg 0Lt of "txx:lily irilfY'' _SLStai~ l'Jf
       Exclu:;ion (A.8.) does not WY to a                            ~ one person in ~ one a.to acadent. _~ect
       "fa-nily member" LSirg "yOLr covered a.to"                    to tlis limit for each person, the l1m1t of
       wlich is cmnecl tJy you

PP0001 (0'V05)        Page 3 of 12
                                                 ISO Properties, Inc., 2003
               Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 35 of 80



    lic0lity storm in tre D3cla-ctions for ea:h                    we will irterpret yOLr policy for that occident as
    occidert for Ekxily lrjuy Lic0lity is OLr                      folio.vs:
    maximUTI limit of lic0lity for all dcmages for                 A . If tre stcte er provi rre has:
    "badly irjuy" resutirg from a-ry one ato                            1. A firmcial resJX)llSibility er simila- law
    occident.                                                                specifyirg limits of lic0lity for "badly
    The limit of lic0lity sro.vn in tre D3cla-ctions                         irjuy'' or "property dcmage" hig-er ttm tre
    for ea:h occidert for Ruperty [):rnage Lic0lity                          limit sro.vn in tre D3c:la-a:ions, yOll" policy
    is OLr maximun limit of lic0lity for all                                 will provide tre higier specified limit.
    "property dcmage" resutirg from a-ry one ato                        2. A compu scry i nsm1,ce er si mi Ia- Iaw
    occidert.                                                                recµ ri rg a ncrresi dent to mai rtai n i nsl.l"arre
    11i s is tre most we wi 11 ~ regcrd ess of tre                           wrenever tre ncrresidert LSes a vel"ide in
    nUTiber of:                                                              that state er provirre, yOLr policy will
    1. " Insl.l"eds" ;                                                       provide at least tre recµred mirimUTI
    2.   a aims  mooe;                                                       amouts a1d types of coverage.
    3. Vel"ides or premill"nS sro.vn in tre                        B. N:> one will be ertitled to d.picate ~ s
         D3cla-a:ions; er                                               fer tre sa-ne elements ci Ioss.
   4 . Vel"i des involved in tre ato occident.                     FINANCIAL RESPONSIBILITY
B. N:> one will be ertitled to receive d.picae                     V\A1en this policy is certified as flill"e proof cJ
   fl3Yll1ellls fer tre sa-ne el emerts of Ioss Lrder              fina,cial resJX)llSibility, this policy shall campy with
   this coverage clld:                                             tre law to tre extert recµred.
   1. Pat B er Pat C ci this policy; er                            OTHER INSURANCE
   2. Artf Ltderinsl.l"ed Motorists Cbverage provided              If trere is otrer appicaje lic0lity insl.l"arre we
         t1)' this policy.                                         will ~ otiy OLr share of tre loss. Q.r share is
OUT OF ST A TE COVERAGE                                            tre prqxll'tia, that OLr limit of lic0lity bears to tre
                                                                   total ci all Wiccile limits. 1-bwever, arry i!l>ll"arre
If c11 ato occidert to wtidl ttis policy appies                    we provide for a vehide you ci:> not o.vn, irdu::irg
occus in a-ry sta:e er provi rre otrer ttm tre one                 a-ry vehide while l5ed as a tempcra-y su::stitlie fer
                                            r:a
in whi d1 " yOLr covered at o" is pri rri I y ga--aged,            "yOLr covered ato", shal be excess CNer ITTf otrer
                                                                   collectitfo insl.l"arre.

                                   PART B - MEDICAL PAYMENTS COVERAGE

INSURING AGREEMENT                                                             livery conveyarre. llis BcdLSioo (2.) does
A. We will ~ reasoroole expenses irx:ured fer                                  not appy to a share- the- e)QBlSe ca- IX)OI.
     necessay medcal a,d fl.flElral services becase                    3.      S..Stai ned while "OCCI..P.,'i rg'' a-ry vehide
     of "badly irjuy'':                                                        located for use as a residence er premises.
     1. Ou.ed t1)' occi dert; a1d                                      4.      O:x:urirg d.rirg tre COLrSe ci empoyment if
     2 • &stained O)' cl1 II i nsl.l"ed' .                                     wcrkers' comJBlSalia, benefits a-e recµred
                                                                               er availcile for tre "badly irjuy''.
     We will ~ otiy tmse expenses irx:ured fer
     services rerdered within 3 yea-s frcrn tre da:e                   5.      S..Stai ned whi Ie "OCCI..P.,'i rg'' , er when stn..d<
     of tre occident.                                                          t1)', a-ry vehide (otrer ttm "yOLr covered
                                                                               ato") which is:
B. "lnsll"ed' as l5ed in this Pat mea,s:
                                                                               a. Ovned t1)' you; er
     1. You er a-ry "fa-ni Iy member'' :
                                                                               b. R.nished er availcile fer yOLr regja-
           a. Wi Ie "OCCI..P.,'i rg'' ; or                                         use.
           b. As a pedestric11 when stn..d< t1)';                      6.      &stained whi Ie "OCCI..P.,'i rg'' , or when stn..d<
           a mot er vehi de desi gm for use main y a,                          O)l, ITT{ vehi de (otrer ttm II yOLr covered
           p.ii i c roa:ls or a trai Ier of a-ry type.                         ato") which is:
     2. Artf otrer person whi Ie "OCCI..P.,'i rg'' "yOLr                       a. Ovned t1)' a-ry " f a-ni Iy member" ; er
           covered ato" .                                                      b. R.nished er availcile fer tre reg.Jar use
EXCLUSIONS                                                                          of ITTf "fa-nily member''.
We ci:> not provide Medcal Payments Cbverage for                               1-bwever, this Bcdu:;ia, (6.) does not appy
a-ry " i nsl.l"ed' fer " bod Iy i rj uy'' :                                    to yru
     1. S..Stai ned whi Ie " OCCI..P.,'i rg'' a-ry motorized           7.      S..Stained while "OCCI..P.,'irg''       a vehide
           vehide havirg fewer ttm fOLr wreels.                                witholi a reasoroole belief that that
     2. S..Stai ned whi Ie "OCCI..P.,'i rg'' "yOLr covered                     "insll"ed'   is ertitled to ci:> so. llis
           ato" when it is beirg lSed as a p.iiic er                           Bcdu:;ion (7.) does not appy to a "fa-nily



PP0001 (0'V05)       Page 4 of 12
                                                  ISO Properties, Inc., 2003
                  Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 36 of 80



         member" LSirg "ya.r covered aio'' which is                              a,y p-ea-ra,ged or orgaized raci rg or s ~
         owned by you                                                            cortest.
    8.   S..Sta ned whi Ie "OCClpli rg'' a veli cl e when            LIM IT OF LIABILITY
         it is beirg LSed in the "bLSiness" of a,                    A. The limit of lial.llity shown in the Ceclcraions
         "i nsU"ed' . Th s Beel LSi on (8 .)
                II
                                            ooes   not w y                 for this coverage is a.r maximll"n limit of
         to        l:x:rl I y i f9 uy''  sLSta ned     whi I e             lial.llity for each person if91.J"ed in a,y one
         "OCCl.P.li rg'' a:                                                accident. Ths is the most we will i:ay
         a.   A"ivate passerger aio;                                       regcrd ess of the runber of:
         b. Rckt.p or va,; or                                              1. 11 Ins1.J"eds11 ;
       c. "Traler" LSed with a vehicle described                           2. Garns made;
            in a. or b. cb:>ve.                                            3. Vehicles or p-emil.fTIS shown in the
    9. Cl..sed by or as a conseq,..e,ce of:                                      Cecl crati ons; or
       a.     •
              sctuge of a n.dea- WecµYI (even if                           4. Vehicles involved in the accident.
              accidental );                                          8. N:> one will be entitled to receive d.picate
         b. Wcr (declcred or t.rr.leclcred);                               i:ayments for the ScJ110 el emerts of I oss t..rder
         c. Gvil wcr;                                                      tti s coverage .rd:
         d. InsuTecti on; or                                               1. Pat A or Pat C of this policy; or
        e. FEbellion or revoh.tion.                                        2. Arr-; l.h:leri nsU"ed Motorists O>verage p-ovi ded
    10. From or as a conseq,..e,ce of the fol I owi rg,                          by this pol icy.
        whether    cortrolled   or  ITTXJrtrolled    or              OTHER INSURANCE
        however cased                                                If there is other Wicaje aio medcal i:ayments
        a. N..d ea- reaction;                                        inslJ"cJlOO we will i:ay ony a.r sta"e of the loss.
        b. R:rlation; or                                             Qr- sta"e is the p-q:xrtion that a.r limit of lial.llity
                                                                     beers to the total of all Wicaje limits. t-b.vever,
         C.   R:dooclive cortclllinction.                            ~ instra re we J]"O\li de wfth respect to a vettct e
    11. &steined while "OCClplirg''       a,y vehicle                you cb not own, irch.drg a,y vehicle wtile LSed as
         located inside a facility desigied for racirg,              a temlX)l"cry stb;tih.te for "ya.r covered aio", shall
         for the PJlX)Se of:                                         be excess <:Ner a,y other col I ecti lj e aio i nsU"crce
         a. Cbmpetirg in; or                                         p-ovidrg i:ayments for medcal or fu,eral exi:a,ses.
         b. A-acticirg or p-8fBirg for;

                                 PART C - UNINSURED MOTORISTS COVERAGE

INSURING AGREEMENT                                                        1.     To which ro l:x:rl I y Il"J lJ"Y Ii al.l I i ty oon::I or
A. We will i:ay compensatory danages wtich a,                                    policy wies at the time of the accidert.
   "insl.J"ed' is legally ertitled to recover from the                   2.      To which a l:x:rl I y i f9 lJ"Y I i al.l I i ty oon::I or
   owner or operator of a, " l.ri nsU"ed motor                                   policy wies at the time of the accidert.
                          II
   vehicle" beca.se of l:x:rl I y i f9 uy'' :                                    In this case its limit for l:x:rlly if91.J"Y
   1. &sta ned by c11 11 i nsU"ed'; .rd                                          lial.llity mLSt be less thcll the mirimll"n
                                                                                 I i mi t for l:x:rl I y i f9 U"Y Ii al.l Ii ty specified by
    2. Cl..sed by a, acci dert.                                                  the firarial resJX)llSilllity law of the state
    The owrer's or operator's lial.llity for these                               in which "yOU" covered aio" is p-incipally
    danages mLSt a-ise OLt of the ownerstip,                                gcraged.
    ma nterare or LSe of the "l.ri nsU"ed motor                          3. \/\ti ch is       a hit- an- n.n vehicle wrose
   velicle".                                                                   operator or owner cam be i denti fi ed .rd
   Any j Ldgnent for danages a-i si rg OLt cl a sLi t                          whch hits:
   broaj,t withOLt a.r written consert is not                                  a. You or a,y "fcrni I y member'' ;
   llrdrg on LS.
                                                                               b. A velicle which you or a,y "fcrnily
      Insl.J"ed' as LSed i n this Pat mea,s:
   11
B.                                                                                    member'' ere "OCClpli rg" ; or
   1. You or a,y "fcrni I y member''.                                          c. "Ya.r covered aio".
   2. Arr-; other person "occt.pyi rg'' 11 ya.r covered                  4. To which a l:x:rlly if9U"Y lial.llity oon::I or
               11
          aio •                                                                policy wies at the time cl the accident
   3. Arr-; person for danages thii: person is                                 l:x..t the bard rg or i nsl.J"i rg corn1B1Y:
          ertitled to recover beca.se ci 1:x:rlly if9uy''
                                         11

                                                                               a. D3ti es coverage; or
          to wtich this coverage wies sLStaned by
          a person described in 1. or 2. cb:>ve.                               b . Is or becomes i nsol vert.
C.
   11
      LhnsU"ed motor vehicle" mea,s a I.rd motor                         t-b.vever, "l.rinsU"ed motor velicle
                                                                                                                       11
                                                                                                                            notooes
   vehicle or traler of a,y type:                                        incl u:le a,y vehicle or eq..i i:mert:



PP0001 (01/05)        Page 5 of 12
                                                    ISO Properties, Inc., 2003
                Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 37 of 80



    1. ONned try or fLrlished or availcble for the                                             ltis is the most we will J:BY rega-dess of the
                                                  II
       regj a- LSe of you or 2flf fcrni Iy member'' .                                          nLrnOOI" of:
   2. ONned or operated try a self- insLrer U1der                                              1.       11
                                                                                                      InsLreds    11
                                                                                                                       ;

       2ny ~iccble motor vehicle lcJN, excep: a                                                2. Oaims made;
       self- insLrer whch is or recomes insolvert.                                             3. Vehcles or prerniLrnS stnvn in the
   3. ONned try 2flf ~errmertal Lrit or agency.                                                     Cl3cla-ations; or
   4. QJerated on rails or crcJNler trea:ls.                                                   4. Vehcles involved in the accident.
   5. Cesig,ed mairiy for LSe off ~ic roa:ls                                                B. l\b one will be ertitled to receive d..picate
       whle not on ~ic roa:ls.                                                                 J:BYmerts for the Sc1TI0 el ernerts of Ioss U1der
   6. Wile IOCcied for LSe as a residerce or                                                   ttis coverage clld:
       premises.                                                                               1. Pat A or Pat B of ths pol icy; or
EXCLUSIONS                                                                                     2. Arr; Lh:lerinsLred Motorists Cbverage provided
A. We ch not provide LhnsLred Motorists Cbverage                                                    try ths pol icy.
         II
   for bod Iy i l'l uy'' sLStai ned:                                                        C. We wi 11 not rnal<e a d..p i cate J:BYmert U1der
   1. S,, ell i nsLrecf' wti Ie OCCl4Jy'i ng'' , or when
                   II                        II
                                                                                               ths coverage for 2flf elemert of loss for whch
       stru:k try, 2ny motor vehicle o.,vned try tta:                                          JBymel1t has been made try or on behalf of
         insLrecf' whch is not insLred for ths
         11
                                                                                               persons or orgaizations who may be legally
       coverage U1der tti s pol icy. Th s i rch.des a                                          resJX)llSible.
       trailer of 2flf type LSed with that vehicle.                                         D. We will not J:BY for 2flf element of loss if a
   2. S,, 2flf fc1Tiily member'' whle oca..pying'',
                        11                                       11
                                                                                               person is ertitled to receive J:BYfl18l1l for the
       or when stn.ck try, 2flf motor vehde you                                                SclTl8    element of Ioss U1der 2flf of the
       o.,vn wtich is insLred for ttis coverage on a                                           fdlo.,virg or Simila- lcJN:
       ~ma-y oosis U1der 2ny other policy.                                                     1. Workers' compensation lcJN; or
B. We ch not provide LhnsLred Motorists Cbverage
         II
   for badly irjuy'' SLStaned t7}I ~        Jnsu-.ed-' ;.   11
                                                                                               2.       •
                                                                                                       sal:Jlity benefits lcJN.
                                                                                  ~~--
                                                                                            OTiiER7NSURA NCE
   1. If that "insLrecf' or the legal rep-esertative                                        If there is other          ~ i ccbl e   i nsLra,ce avai Icbl e U1der
       sett Ies the bod Iy i l'l llY' claim a,d sld1
                              II

                                                                                            one or more policies or provisions of coverage that
       settl ernert prej Ld ces OLr ri gt to recover                                        is simila- to the insLra,ce provided U1der ths Pat
         JEY11181't.
                  II
                                                                                            of the policy:
    2. Wi Ie oca..pyi ng'' yOLr covered a10 when
                                        11                                  11

                                                                                                 1. Arr; recovery for canages U1der all sld1
       it is beirg LSed as a ~ic or livery                                                          policies or provi si ans of coverage may eq..a
       oonveya,ce. ltis BcdLSion (B.2.) cbes not                                                    b..t not exceed the h!tiest ~iccble limit
       ~Y to a sta"e- the- expense ca- ~ -                                                          for 2flf one veh cl e U1der 2flf i nsLra,ce
   3. Lsirg a vehcle wittn.t a reasoncble relief                                                    providrg coverage on either a ~ma-y or
       that that "insLrecf' is ertitled to ch so. This                                              excess oosi s.
       BcclLSion (B.3.) cbes not ~y to a fc1Tiily                           11

                                                                                                2. Arr; insLra,ce we provide with respect to a
                                   11                                 11
       member'' LSirg y0Lr covered a.10 wtich is                                                    veh cl e you ch not o.,vn, ind Ld rg 2flf
       o.,vned try you                                                                              vehde wtile LSed as a ternl'.X)l"a-y st..tstitl.ie
C. ltis coverage shall not ~y drectly or                                                                     11
                                                                                                    for y0Lr covered a.10               11
                                                                                                                                       shall be excess
                                                                                                                                             ,

   indrectly to benefit 2flf insLrer or self- insLrer                                               CJl/er 2flf cdlectible insLrc11C0 providrg sld1
   U1der 2flf of the fdlo.,virg or simila- lcJN:                                                    coverage on a ~ ma-y oosi s.
   1. Wcrkers' cornpensa:ion law; or                                                            3. If the coverage U1der ttis policy is provided:
   2. • sal:Jlity benefits lcJN.                                                                    a. o, a ~ma-y oosis, we will J:BY oriy
D. We ch rot provide l.hnsLred Motorists Cbverage                                                         OLr sta-e ex the loss that mLSt be r,ad
   for p.ritive or exernpa-y dcrnages.                                                                    U1der i nsLra,ce provi d rg coverage on a
LIM IT OF LIABILITY                                                                                       prima-y oosis. Or sta-e is the
A. The limit of lictility sluNn in the Cl3cla-ations                                                      prOl'.X)l"t i on that OLr Ii mi t of Ii cti Ii ty
   for each person for LhnsLred Motorists Cbverage                                                        bea-s to the total of all ~iccble
   is OLr maximLrn limit of lictility for all                                                             limits of lictility for coverage provided
   dcrnages, indl.drg dcrnages for ca-e, loss of                                                          on a ~ ma-y oosi s.
   services or decih, aisirg au: of 1:x:xily il'luy''  11
                                                                                                    b. o, ell excess oosis, we will J:BY oriy
   sLStai ned try cny one person in 2flf one                                                              OLr sta"e of the loss that ml.St be r,ad
   accident. &qect to ths limit for each person,                                                          U1der i nsLra,ce provi d rg coverage on a,
   the limit of lictility stnvn in the Cl3cla-ations                                                      excess oosis. Or sta-e is the prOl'.X)l"tion
   for each accident for U1insLred Motorists                                                              that OLr limit of lictility bea-s to the
   Cbverage is OLr maximLrn limit of lictility for                                                        total of all ~iccble limits of lictility
   al I dcrnages for " bod Iy i l'l llY' resu ti rg from                                                  for coverage provided on a, excess
   2ny one acci dert.                                                                                     oosis.



PP0001 (01/05)               Page 6 of 12
                                                                           ISO Properties, Inc., 2003
               Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 38 of 80



ARBITRATION                                                        C. Ulless l:x:>th Jxrties ag-ee otherwise, crbitration
A. If we cl"d ell "insLred' cb not ag-ee:                             will ta<e pa:e in the couty in wlich the
   1. 'Mlether that "insLred' is legally entitled to                  " i nsLred' I i ves. Local rues ci Iaw as to
         reoover darages; or                                          p-ocedre cl"d eviderce will ~Y- A decision
                                                                      ag-eed to t1y at least two of the crbitraors will
   2. As to the amut ci darages wlich ere                             be lindrg as to:
         reooveraJ e t1y that " i 11SLred' ;
                                                                      1. 'Mlether the "insLred' is legally entitled to
   from the ONner or operator of ell "Lni nsLred                            reoover darages; cl"d
   motor velicle", then the matter may be
   crbi trated. 1-bNever, d srues corceni rg coverage                 2. The amut of darages. Tli s ~ i es Oti y if
   L.nder tlis Pert may not be crbitraed.                                   the amut cbes not exceed the mi ri mLrn
                                                                            limit for bodly irjLry lic0lity specified t1y
   eoth Jxrties mt.St ag-ee to crbitration. If so                           the firaria resp:insilility law of the state
   ag-eed, ea:h Jxrty will select ell crbitrator. The                       in wli ch " your covered aio'' is p-i nc:i jEI Iy
   two crbitrctors will select a tlird. If they ccrrot                      Qcl"aged. If the cl110lllt exceeds that limit,
   ag-ee witlin 30 days, either may req..est that
                                                                            either Jxrty may derncl"d the rigt to a tria.
   selection be ma::le t1y a j Ldge of a cart havi rg                       Tli s clerna"d mt.St be ma::le wi tli n 60 days
   juisdction.                                                              ci the crbitraors' decision. If tlis derncl"d
B. Ea::h Jxrty will:                                                        is not ma::le, the cl110lllt of darages ag-eed
   1. Pay the 0XJ:l3l1S0S it i net.rs; cl"d                                 to t1y the crbitraors will be lindrg.
   2. E3ea'" the 0XJ:l3l1S0S ci the tlird crbitrator
         eq..aly.

                           PART D - COVERAGE FOR DAMAGE TO YOUR AUTO

INSURING AGREEMENT                                                      10. B'"ea<age ci gass.
A. We will !»f for drect cl"d occiderta loss to                       If l:rea<age of g ass is cased t1; a " col Ii si on" ,
   "yot.r covered aio" or cny "non- ONned aio",                       you may elect to have it considered a loss
   incll.drg their EQ,.ip,,ert, mint.S cny ~iectje                    cased t1y "col Ii sion" .
   ded.J::tilje shCM'n in the Ceclcrctions. If loss to             C. "t-bl- ONned aio" means:
   more ttm one "yot.r covered aio" or "non-                          1. Aro/ p-ivate j:l:ISSerger aio, pckl..4), va, or
   ONned aio" rest.Jts from the same "collision",                          "trailer'' not ONned t1y or fl.l"rished or
   Oliy the lig,est ~iectje ded.J::tilje will ~Y-                          availaJe for the regJcr lS0 ci you or ITTy
   We will !»f for loss to "yot.r covered aio"                             "fcrnily member'' wlile in the CLStody of or
    cased t1y:                                                             bei rg opercted t1y you or ITTy "fcrni Iy
    1. Qher       than    "collision"       oriy   if  the                 member'' ; or
        D3clcrations    indcate      that      Qher   Tha1            2. Arty aio or "trailer'' you cb not ONn wlile
        Olllision OJverage is p-ovided for that aio.                       lSed as a tem~ary st.b5titt.ie for "yot.r
   2. "Olllision" oriy if the Ceclcrations indcate                         covered aio" wlich is Ot.i ci norma 1.S0
        that Olllision Cbverage is p-ovided for that                       beca.se ci its:
        aio.                                                                    a.   B'"eci<dCM'n;
   If there is a loss to a "non- ONned aio'', we                                b.   R3j:ar;
   will p-ovide the l:roa:lest coverage ~iectje to                              C.   Servi ci rg;
   cny "yot.r covered aio" shCM'n in the
   Cecl crai ons.                                                         d. Loss; or
B. "Olllision" means the 1..p50t of "yot.r covered                        e. Cestn.ciion.
   aio'' or a "non-ONned aio" or their imJxd                       TRANSPORTATION EXPENSES
   with another velicle or oqect.                                  A. In ai:ition, we will !»f, wittn.t ~icction ci
   Loss cased Dy the fdlONirg is considered other                     a deciciilje, 4J to a maximLrn of $600 for:
   than "collision":                                                  1. Tem~ary            trans~ation     expenses   not
   1. Missiles or falirg oqects;                                          exceed rg $20 per day i rnrred t1y you in
   2. Rre;                                                                the evert of a loss to "your covered aio".
                                                                          We will !»f for sLdl 0XJ:l3l1S0S if the loss
   3. Theft or Icrceny;                                                   is cased t1y:
   4. Bcposion or ecrttq..a<e;                                            a. Qher than "collision"           oriy if the
   5. Windstorm;                                                               l:s::lcraions indcae that Oher Tha1
   6 . I-a I , water or flood;                                                 Oll Ii si on OJverage is p-ovi ded for that
   7 . Ma i ci a.s mi scli et or vcn::lal ism;                                 aio.
   8. Rot or civil commotion;                                             b. "Olllision"       ony if the Ceclcraions
   9. O:rtact with lird or arima; or                                           indccte that        Olllision OJverage is
                                                                               p-ovided for that aio.

PP0001 (0-V05)      Page 7 of 12
                                                ISO Properties, Inc., 2 0 0 3
                Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 39 of 80



    2.   6<penses for wtich you become legally                            b.    T~ decks;
        responsible in the event of I005 to a " non-                      c.    Qrnj:ld dsk systems;
        ONned aio'' . We wi 11 pgy for sl..Ch expenses                    d. l\avigation systems;
        if the 1005 is Cat..60d by:
                                                                          e. lrternet access systems;
        a. Oher tha"l "cdlision" ony if the
             03clarations irdcate tta Oher nm                             f. Fa-sonal cornp..ters;
             Q:il Ii si on Cbverage is p-ovi ded for any                  g. Video entertarmen: systems;
             II ya.r covered aio'' •                                      h. Tel ep-n,es;
        b. "Q:illision" ony if the 03clarations                           i. Televisions;
             i rd cate tta Q:il Ii si on Cbverage is                      j. Twer Waf mob le rados;
             p-ovided for any "ya.r covered aio".                         k. &:a-rers; or
        1-bNever, the most we wi 11 pgy for any                           I. Otizens l:ln:l rados.
        expenses for I005 of l.60 is $20 per day.
                                                                          This 6cclLSion (4.) cbes not <=WY to
B. &qect to the p-ovisions of Pcr-ag~ A., if the                          el ectroli c eq..i ~ that is perma,entl y
   I005 is Cat..60d by:                                                   installed in "ya.r covered ato" or any
   1. A total theft of "ya.r covered aio" or a                            "non- c,,,vned ato".
        "non- ONned aio" , we wi 11 pgy on y                       5.     Loss to t~, records, disks or other meda
        expenses i rn.rred d..ri rg the period:                           LSed with eq..ip-nent described in 6cclLSion
        a. Bajnirg 48 tnrs after the theft; m::I                          4.
        b. 6-rlrg when "ya.r covered ato" or the                   6.     A total 1005 to "ya.r covered ato" or any
             "ron- ONned ato" is retl.med to LSe or                       "ron- ONned ato" ci.e to destn.ciion or
             we pgy for its 1005.                                         corti scati on     by    !P'0fTYl101""tal or  civi I
   2. Qher tha"l theft of a "ya.r covered ato" or                         athorities.
        a "ron- ONned ato" , we wi II pgy on y                            This 6cclLSion (6.) cbes not <=WY to the
        expenses oogi ni rg when the ato is                              _jrter:_ests of Loss Payees in " yw covered
        wittuawn fran LSe for more tha"l 24-fiiis. --                     ato".
   Qr pgyment will be limited to that period of                    7.     Loss to:
   ti me reasonctl y req..i red to reJH r or rep ace the                  a. A "tra Ier'' , camper lxx:Jy, or motor
   "ya.r covered ato" or the "non- ONned ato" .                                 home, wtich is not shoon in the
EXCLUSIONS                                                                      Csclarctions; or
We wi 11 not pgy for:                                                     b. Pctilities or eq..iJ)llerll: LSed with sl.dl
   1. Loss to "ya.r covered a.to" or any "non-                                  "traler'', camper lxx:Jy or motor home.
        ONned ato" wtich OCCLrS wtile it is beirg                               Pctilities or eq..ip-nert irdu:le W: are
        LSed as a plJl i c or Ii very conveyax:e. Th s                          not limited to:
        6cclLSion (1.) cbes not <=WY to a share--                               (1) Qx)kirg        drirg         punarg    or
        the- expense car pool .                                                      refrigerction fc:rilities;
   2. [l:rnage ci.e m::I corti ned to:                                          (2) Awn rgs or cm ias; or
        a. Weer m::I tear;                                                      (3) AAf other fc:rilities or eq..ip,,ent
        b. R-eezi rg,                                                                LSed with a "traler'', camper lxx:Jy,
        c. Mectmcal or electrical l:real<cbNn or                                     or motor home.
             fall.re; or                                                  This Beel LSi on (7 .) cbes not cW y to a:
        d. Rm damage to ti res.                                           a. "Traler'', m::I its fc:rilities or eq..ip,,ent,
        Ths 6cdLSion (2.) cbes not <=WY if the                                  wti ch you do not c,,,vn; or
        damage resuts fran the total theft of "ya.r                       b. "Traler'', camper lxx:Jy, or the foolities
        covered ato" or any "non- c,,,vned ato'' .                              or eq..ip,,ent in or attached to the
   3. Loss ci.e to or as a conseq.ence of:                                      "tra Ier'' or camper lxx:Jy, wti ch you
        a. Rdoactive contamination;                                             (1) Accµre duirg the fX)licy period; m::I
        b.  •    scharge of any ru:;tear w ~ (even                              (2) Ask LS to insu-e wittin 14 days
             if accidental);                                                         after you become the ONrer.
        c. War (declared or t.rdeclared);                         8.      Loss to any "non- ONned ato" when LSed
        d. Ovil war;                                                     by you or any "family member" witlni a
                                                                         reasonable belief that you or that "family
        e. InsuTecti a,; or                                              member'' are entitled to do so.
        f. Rtlellion or revoh.iion.                               9.      Loss to eq..i p-nert designed or LSed for the
   4. Loss to any electrolic eq..ip,,ent that                            detection or location of rcrlr or laser.
        rep-od.ces, receives or transmits a.do,                    10.    Loss to any CLStan fu-ristirgs or eq..ip,,ent
        visual or dcia sig,als. Ths irdu:les W: is                       in or l4JOl1 any pck4:> or van. Q.stan
        not limited to:                                                  fu-ristirgs or eq..i~ irdu:le W: are not
        a. Rdos m::I stereos;                                            limited to:

PP0001 (O-V05)     Page 8 of 12
                                             ISO Properties, Inc., 2003
                Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 40 of 80



        a. ~ a l ca-petirg or insuation;                           B. An ctjLStment for dep-eciation a,d physical
        b. R.mtlf"e or bcrs;                                             cordtion will be rna:.te in deterrninirg actw
        c. 1-eig,t- exterdrg roofs; or                                   cash valLe in the evert of a total loss.
        d. Cl.stom ml.f"al s, JEi rti rgs or other decals          C. If a r8JHr or repacement resuts in better tta,
              or g~cs.                                                   like kind or q..aity, we will mt pay for the
                                                                         clT10l.Jlt of the bettem,ert.
        Ths 6<:ch.sion (10.) cbes mt WY to a
        ~. cover or bed i ner in or l.{JOl1 c!nf " yOL.f"          PAYMENT OF LOSS
        covered aio" wlich is a pck4:>.                            We may pay for loss in money or r8JHr or repace
    11. Loss to c!nf "oon- cmned aio" bei rg                       the dcmaged or stolen p-operty. We may, at ar
        mai rtai ned or LSed try al'/ person wli I e               expense, retun c!nf stolen p-operty to:
        employed or otherwise ergcged in the                             1. You; or
        II business" of:                                                 2. The a:icress shCM'n in tlis fX)licy.
        a. Sellirg;                                                If we retun stolen p-operty we will pay for c!n/
         b. ~rirg;                                                 ~ resutirg from the theft. We may keep all
         C.  Servi ci rg;                                          or jHl ct the p-operty at a, ag-eed or 8A'.]"ai sed
                                                                   valLe.
         d . Stori rg; or
                                                                   If we pay for loss in money, Olf" payment will
         e. Pa1<irg;                                               incl u:le the w i Ceil e sales tax for the dcmaged or
       velicles     desig,ed for         LSe    on p..blic         stolen p-operty.
       ligways. This incll..des roa::I testirg a,d                 NO BENEFIT TO BAILEE
       delivery.
                                                                   This insl.f"a1C8 shall mt drectly or indrectly benefit
   12. Loss to "yar covered aio" or c!nf " oon-                    c!nf ca-rier or ether !Blee for hre.
       cmned aio", located inside a facility
       desig,ed for racirg, for the Plf"IX)S8 of:                  OTHER SOURCES OF RECOVERY
       a. O:mpeti rg in; or                                        If ether sarces of recovery al so caver the Ioss, we
                                                                   wfff p:pJ cny cx.r ste-e of the toss. Qr ste-e ts
       b. Ra:;ticirg or p-eJB"irg for;                             the p-op.:rlion that ar limit of lialllity baas to the
       c!nf p-eaTcrged or orgai zed raci rg or speed               total of all Wiecile limits. H:mever, c!nf insl.f"a,ce
       contest.                                                    we p-ovide with respect to a "oon- cmned aio"
   13. Loss to, or loss of LSe of, a "oon- cmned                   shall be excess over c!nf other collectil:fo sarce of
       aio" rented try:                                            recovery incll.drg, tu mt limited to:
       a. You; or                                                        1. Afr/ covercge p-ovided try the cmner of the
       b. Afr/ "fcrni Iy member'' ;                                            "oon- cmned aio";
       if a rental veti cl e comJB¥ is p-ecl tded                        2. Arry other W iecile physical ~
       from recoveri rg st..dl Ioss or Ioss of l.68,                           inslf"a,ce;
       from you or that "family member'', ~tat                           3. Arry other sarce of recovery Wiecile to
       to the p-ovisions of c!nf wiecile rental                                the loss.
       ag-eement or state IaN.                                     APPRAISAL
LIMIT OF LIABILITY                                                 A . If we a,d you do mt ag-ee on the aT1Cll.rt of
A. Qr limit ct lialllity for loss will be the lesser                     Ioss, either may derncrd a, 8A'.)"ai sal of the
   of the:                                                               loss. In this event, ea:;h j:Hly will select a
   1. Actw cash val Le ct the stolen or dcmaged                          competent and imj:Hlial 8A'.]"aiser. The two
       p-operty; or                                                      8A'.]"ai sers wi 11 set ect a, l.f"nP re. The 8A'.]"ai sers
   2. Amout necessay to r8JHr or repace the                              will state Sepl"ctely the actw cash valLe a,d
       p-operty with other p-operty of like kind a,d                     the a110lJt of loss. If they fail to ag-ee, they
       q..aity.                                                          will sttmit their dfferences to the unpre. A
                                                                         decision ag-eed to try c!nf two will be bindrg.
   H:mever, the most we will pay for loss to:                            Ea::h j:Hly wi II :
   1. Afr/ "oon- cmned aio" which is a trailer is                        1. Pay its chosen 8A'.]"aiser; a,d
       $1500.
                                                                         2. Bea- the expenses of the 8A'.]"aisal a,d
   2. Bectrolic       eq..ip-nent       thci    rep-cxi.ces,
                                                                               l.l"nJl re eq..a Iy.
       receives or tra,smits a.do, visw or dcta
       sig,als, whch is perma,ertly installed in                   B. We do mt waive c!nf of ar rig,ts L.rder ths
       the aio in locations mt LSed try the alto                         pol icy try ag-eei rg to a, 8A'.]"ai sal .
       maua:;1uer        for    i nstal Iati on  ct st..dl
       eq..ip,,ert, is $1,000.




PP0001 (0V05)        Page 9 of 12
                                                  ISO Properties, Inc., 2003
               Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 41 of 80




                              PART E - DUTIES AFTER AN ACCIDENT OR LOSS

We have ro city to p-ovide coverc90 lJlCler ttis                          b. Qher pertinert records.
policy if the faih..re to ccrnpy with the fdlONirg                   5. Sbnit a p-oof of loss when req..ired tJ; l.6.
ciii es is p-ej u::i ci al to l.6:                                C. A person seekirg Uinsu-ed Motorists Cbverc90
A. We ml.St be rotified rromr:tly of tu.v, when aid                  ml.St also:
      where the occident or loss ~ - NJtice                          1. R-omr:tly rotify the police if a tit- aid- n.n
      shou d al so i rd u::le the rares aid crl:tesses of                diver is i nvd ved.
      ITT-/ i rj u-ed persons aid of ITT-/ witnesses.                2. R-omr:tl y send l.6 copies of the Iegal ~ s
B. A J'.HSOl1 seeki rg ITT-/ coverc90 ml.6t:                             if a slit is brot..gt.
      1. Cbop3ra:e with l.6 in the investigation,                 D. A person seeki rg O:>verc90 For D:rnage To You-
            settlement or defense of ITT-/ claim or slit.            Alto ml.St also:
      2. R-omr:tl y send l.6 cq:i es of ITT-/ roti ces or            1. Ta<e reasoraJle steJ:S after loss to p-otect
            legal ~ received in comection with the                       "you- covered at.to" or ITT-/ " ron- ONned
            occi dert or Ioss.                                           at.to" aid their eq..ipmert from fu-ther loss.
      3. Sbnit, as often as we reasoraJly req..ire:                      We will fx1Y reasoraJle expenses inct..rred to
            a. To ~sical exaTJS tJ; pl'fSicia,s we                       do ttis.
                   select. We will fx1Y for these exaTJS.            2. R-omJXly rotify the police if "you- covered
            b . To exaTii ra:i on Lrder oath aid slbscri be              at.to" or ITT-/ "ron- ONned at.to" is stden.
                   the SaTie.                                        3. Rlrmit l.6 to inspect aid ~aise the
      4. At.th:lrize l.6 to ol:tain:                                     dcmaged p-~y before its rep:ir or
            a. Med cal r0j:Xllts; aid                                    cis~.


                                         PA RT F - GENERAL PROVtStONS

BANKRUPTCY                                                             1. A sl.bsecµrt edtion of you- policy; or
Bai<n..ftcy or insdvency of the "inst.red' shall rot                   2. An Amerda:ory &mrsemeri.
relieve l.6 of ITT-/ djigal:ions U1der ttis policy.               FRAUD
CHANGES                                                           We do mt p-ovi de coverc90 for ITT-/ " i nsu-ed" who
A . Th s policy cortai ns al I the ag-eemerts between             has made fra.dJert sta:ements or ergaged in
     you aid l.6. Its terms may rot be cnrged or                  fra.dJert cordd in comection with ITT-/ occident or
     waived excer:t tJ; ermrsement issl.fld tJ; l.6.              loss for wlich coverc90 is SOltj1t U1der tlis policy.
B. If there is a chrge to the irtorrna:ion l.6ed to               LEGAL ACTION AGAINST US
     develop the policy p-erniun, we may ctjl.6t you-             A . l\k:> Iegal action may be brot..gt against l.6 uti I
     p-erniun. Qa-g3s drirg the policy term that                      there has been ful cornpiaice with all the
     may resut in a p-erni un i nc:rease or decrease                  terms of tlis policy. In adcition, lJlCler Pert A,
     irdu::le, bLt a-e rot limited to, chcrges in:                    ro Iegal action may be brot..gt against l.6 uti I :
     1. The runber, t~ or l.60 cl assifi ca:i on of                    1. We agee in writirg that the "inst.red' has
          i nsu-ed veli cl es;                                              a, dj i gati on to f:ay; or
     2. Q:iera:ors l.6i rg insu-ed veti cl es;                        2. The cll10lrt of that dj i gati on has been
     3. The p a:;e of p-i nci p:il ga-agi rg of i nsu-ed                    finally determined t7y ju::lgTient after trial.
          velicles;                                               B. l\k:> r:e-son or orga-ization has ITT-/ rigt Lrder
     4. Cbverc90, deddil:fo or limits.                                ttis policy to brirg l.6 into ITT-/ action to
     If a chrge resuti rg from A. or B. req..i res a                  determine the lic0lity of a, "inst.red'.
     p-emiun cql.6tmert, we will ma<e the p-emiun                 OUR RIGHT TO RECOVER PAYMENT
     ctjl.6tmert in accordcrce with ou- ma'l.01 rues.             A . If we ma<e a f:aym0nt U1der tti s policy aid the
C. If we ma<e a chrge wtich broa:lens coverc90                        person to or for whom r:ayment was made has
     U1der ttis edtion of you- policy withot.t                        a rig,t to recover dcmages from anther we
     adcitional p-emiun cha-ge, that chrge will                       shall be sl.broga:ed to that rig,!. That person
     at.torna:ically ~ y to you- policy as of the da:e                shall do:
     we impement the chrge in you- sta:e. Ths                         1. Wlatever is necessa-y to eni:tfo l.6 to
     Pcrag-epi (C.) does mt ~ y to chrges                                   exercise ou- ri gts; aid
     impemented with a general p-oga-n revision                       2. NJtlirg a<ter loss to p-eju::ice them.
     that irdu::les both broooerirgs aid restrictions in
     coverc90, whether that general p-ogaTI revision
     is impemented throuj) introciciion of:



PP0001 (01/05)      Page 10 of 12
                                                 ISO Properties, Inc., 2003
                Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 42 of 80



     1-bwever, cx.r rigd:s in ttis A:rcg-ap, (A.) cb not                           (2) Artt driver wro CLStornarily LSes
     W y Lrder Pat D, against a-ry person LSi rg                                        "ycx.r covered a.to" ;
     "ycx.r covered a.Jo" with a reasoraje belief                                  has been sLSpended or revoked. Th s
     thci that person is entitled to cb so.                                        ml.St have OCCU'red:
B.   If we ma<:e a ~ Lrder ttis rdicy              aothe                           (1) D.rirg the rdicy period; or
     person to or for whom ~ is ma:le                                              (2) Since the last crriversary of the
     recovers dcmages from a-other, that person                                         orignal effective date if the rdicy
     shall:                                                                             period is other than 1 yea-; or
     1. I-bid in trLSt for LS the proceeds of the                             c. If the rdicy was otxaned thrOltjl
          recovery;   ao                                                           material misrepresentation.
    2. R3imlx.rse LS to the extent of cx.r ~ -                     B.   Nonrenewal
POLICY PERIOD AND TERRITORY                                             If we decide rot to renew or cortil"l.B tlis
A . This rd icy       w   i es on y to crxi clerts ao Iasses            policy, we will mal notice to the raned
    wli ch OCCU":                                                       insl.f'ed sho.vn in the D3darations at the attess
    1. D.rirg the rdicy period as sho.vn in the                         sho.vn in tlis rdicy. l\btice will be maled at
         ll:lclantions; ao                                              least 20 days before the erd cl the rdicy
    2. Witlin the rdicy territory.                                      period. 9..qect to tlis notice req..irement, if the
B. The rdicy territory is:                                              rdicy period is:
    1. The lhted Sates of America, its territories                      1. Less than 6 months, we will have the rig,t
         or !X)SSessions;                                                     not to renew or cortirIB tlis rdicy every 6
                                                                              months, begmrg 6 morths after its orignal
    2. R.e1:o Rco; or                                                         effective date.
    3. Qnooa                                                            2. 6 morths or larger, W less than one yea-,
    Ths rdicy also Wies to loss to, or crxidents                              we will have the rig,t rot to renew or
    involvirg, "ycx.r covered a.Jo" wlile beirg                               cortil"l.B tlis rdicy at the erd of the jX)licy
    traisported between their ports.                                           ~00.
TERMINATION                                                             3. 1 yea- or larger, we will have the rig,t not
A. Cancellation                                                            to renew or contirIB tlis rdicy at each
    Th s rd icy may be ecrcel Ieel d..ri rg the rd icy                     crriversary cl its orignal effective date.
    period as fdlo.vs:                                             C. Automatic Termination
    1. The          raned        i nsl.f'ed sho.vn  in   the          If we clfer to renew or conti rIB         ao    you or
         ll:lcl arati ons may ecrcel t,y:                             ycx.r representative cb not accept, tlis rdicy
         a. FEl:urirg tlis rdicy to LS; or                            will aJ.ornatically terminate at the erd of the
         b. G vi rg LS oov.n::e written notice of the                 CITTert policy period. Pcill.f'e to pay the req..ired
                date ecrcellation is to t~e effect.                   renewal or contirution premilf'n when cle shall
                                                                      mea, that you have not accep:ed cx.r offer.
    2. We may ecrcel t7y ma Ii rg to the raned
         inslf'ed sho.vn in the D3darations at the                    If you otxa n other i nsl.f'ance on "YOU' covered
         attess sho.vn in tti s rd icy:                               a.Jo", a-ry similar insl.f'ance provided t7y tlis
                                                                      rdicy will terminate as to that a.Jo on the
         a. At least 10 days' notice:
                                                                      effective date cl the other inslf'ance.
                (1) If c.:n::ellation is for ~ of
                                                                   D. Other Termination Provisions
                      premi lf'n; or
                                                                      1. We may deliver a-ry notice instea:l of
                (2) If notice is maled cluirg the first
                                                                           ma I i rg it. A-oaf of ma I i rg cl a-ry notice
                      60 days tlis rdicy is in effect ao
                                                                           shall be sl.fficiert proof of notice.
                      tlis is not a renewal or contirution
                      rdicy; or                                       2. If tlis rdicy is ecrcelled, you may be
                                                                           entitled to a premil.f'n reft.n:I. If so, we will
         b. At least 20 days' notice in all other                          serd you the reft.n:I. The premilf'n reft.n:I, if
              cases.                                                       a-ry, will be com~ed accordrg to OU'
     3.   After tlis rdicy is in effect for 60 days,                       rncn.ials. 1-bwever, rnci<irg or offerirg to
          or if tlis is a renewal or contin..ation                         ma<:e the reft.n:I is not a corrltion of
          rd icy, we wil I ca-x::el on y:                                  ecrcellation.
          a. For ra-p:1yment cl premilf'n; or                         3. The effective date of ecrcellation stated in
          b. If ycx.r driver's license or that of:                         the notice shal I become the erd of the
               (1) Artt driver wro lives with you; or                      rd icy period.




PP0001 (0'V05)         Page 11 of 12
                                                  ISO Properties, Inc., 2003
             Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 43 of 80



TRANSFER OF YOUR INTEREST IN THIS                                     D:darations. Ths wies ony with respect
POLICY                                                                                                          a
                                                                      to the rep-esentati ve' s Iegal res?Jnsi I i ty to
A. YOl.r rigts a"d d.ties u'der tlis policy may not                   rnai rtai n or LSe "yOl.r covered ato" .
   be assig,ed withot..t Ol.r written consert.               B.   G:>verage will ony be p-ovided l.111:il the erd ci
   1-b.Never, if a ranee.I instred stnrm in the                   the policy period.
   03clarations des, coverage will be p-ovided for:          TWO OR MORE AUTO POLICIES
   1. The slfVivirg spot..50 if residert in the sa-ne        If tti s policy a"d en; other ato i nsmrce policy
        tn.seml d ct the ti me of death. O>verage            issued to you Of LS WY to the sa-ne axident, the
        Wies to the Spot..58 as if a raned ins1Ied           maxi mLm Ii mi t of Ol.r Ii all Ii ty u'der al I the policies
        stnvn in the 03clarations; a"d                       shall not exceed the tig,est Wi~e limit ci
   2. The legal rep-esentative of the deceased               I i all I i ty u'der en; one policy.
        person as if a raned ins1Ied stnvn in the




PP0001 (0V05)    Page 12 of 12
                                            ISO Properties, Inc., 2003
                   Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 44 of 80
                                                                                                                            Personal Auto
                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              AMENDMENT OF POLICY PROVISIONS - ARKANSAS
    I.   Definitions                                                                         coverage is provided for this vehicle
         The Definitions Section is amended as follows:                                      without your having to ask us to insure
         A. Throughout the policy, "minimum limits" refers to                                it.
             the following limits of liability, as required by                          b.   Collision Coverage for a "newly acquired
             Arkansas law, to be provided under a policy of                                  auto" begins on the date you become
             automobile liability insurance:                                                 the owner. However, for this coverage to
             1. $25,000 for each person, subject to $50,000                                  apply, you must ask us to insure it
                  for each accident, with respect to "bodily                                 within:
                  injury"; and                                                               ( 1) 20 days after you become the
             2. $25,000 for each accident with respect to                                          owner if the Declarations indicate
                  "property damage".                                                               that Collision Coverage applies to
         B. Definition K. is replaced by the following:                                            at least one auto. In this case, the
             "Newly acquired auto":                                                                "newly acquired auto" will have the
             1. "Newly acquired auto" means any of the                                             broadest coverage we now provide
                  following types of vehicles you become the                                      for any auto shown in the
                  owner of during the policy period:                                               Declarations.
                  a. A private passenger auto; or                                            (2) Four days after you become the
                  b. A pickup or van, for which no other                                           owner if the Declarations do not
                       insurance policy provides coverage,                                         indicate that Collision Coverage
                       that:                                                                       applies to at least one auto. If you
                       (1) Has a Gross Vehicle Weight of less                                      comply with the 4-day requirement
                             than 10,000 lbs.; and                                                 and a loss occurred before you
                       (2) Is not used for the delivery or                                         asked us to insure the "newly
                             transportation    of    goods   and                                  acquired      auto",   a     Collision
                             materials unless such use is:                                        deductible of $500 will apply.
                             (a) Incidental to your "business" of                       c.   Other Than Collision Coverage for a
                                  installing,   maintaining    or                            "newly acquired auto" begins on the
                                  repamng       furnishings    or                            date you become the owner. However,
                                  equipment; or                                              for this coverage to apply, you must ask
                             (b) For farming or ranching.                                    us to insure it within:
             2. Coverage for a "newly acquired auto" is                                      (1) 20 days after you become the
                  provided as described below. If you ask us to                                   owner if the Declarations indicate
                  insure a "newly acquired auto" after a                                          that Other Than Collision Coverage
                  specified time period described below has                                       applies to at least one auto. In this
                  elapsed, any coverage we provide for a                                          case, the "newly acquired auto" will
                  "newly acquired auto" will begin at the time                                    have the broadest coverage we
                  you request the coverage.                                                       now provide for any auto shown in
                  a. For any coverage provided in this policy                                     the Declarations.
                       except Coverage For Damage To Your                                    (2) Four days after you become the
                       Auto, a "newly acquired auto" will have                                    owner if the Declarations do not
                       the broadest coverage we now provide                                       indicate that Other Than Collision
                       for any vehicle shown              in the                                  Coverage applies to at least one
                       Declarations. Coverage begins on the                                       auto. If you comply with the 4-day
                       date you become the owner. However,                                        requirement and a loss occurred
                       for this coverage to apply to a "newly                                     before you asked us to insure the
                       acquired auto" which is in addition to                                     "newly acquired auto", an Other
                       any vehicle shown in the Declarations,                                     Than Collision deductible of $500
                       you must ask us to insure it within 20                                     will apply.
                       days after you become the owner.
                       If a "newly acquired auto" replaces a             II.   Part A - Liability Coverage
                       vehicle shown in the Declarations,                      Part A is amended as follows:
                                                                               A. The Other Insurance Provision is replaced by the
                                                                                    following:

AU0177 (10/15) Page 1 of 5

                          Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                 Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 45 of 80
                                                                                                                    Personal Auto


          OTHER INSURANCE                                                            b.   Facilities or equipment used with such
          If there is other applicable liability insurance we                             "trailer", camper body or motor home.
          will pay only our share of the loss. Our share is                               Facilities or equipment include but are
          the proportion that our limit of liability bears to the                         not limited to:
          total of all applicable limits. Any insurance we                                (1) Cooking,       dining,      plumbing or
          provide for a vehicle you do not own, including                                       refrigeration facilities;
          any vehicle while used as a temporary substitute                                (2) Awnings or cabanas; or
          for "your covered auto", shall be excess over any                               (3) Any other facilities or equipment
          other collectible insurance. However, we will                                         used with a "trailer", camper body,
          provide primary insurance for a vehicle you do                                        or motor home.
          not own if:                                                                This Exclusion (7.) does not apply to a:
          1. A duly licensed automobile dealer provides a                            a. "Trailer", and its facilities or equipment,
               vehicle to you or a "family member":                                       which you do not own; or
               a. For use as a temporary substitute while                            b. "Trailer", camper body, or the facilities or
                    "your covered auto" is out of normal use                              equipment in or attached to the "trailer"
                    because of its breakdown, repair or                                   or camper body, which you:
                    servicing; or                                                         (1) Acquire during the policy period;
               b. To demonstrate the vehicle; or                                                and
          2. The vehicle is rented or leased by you or any                                (2) Ask us to insure within 20 days
               "family member" from a rental company for a                                      after you become the owner.
               period not more than 90 days.                               B.   The last sentence of the Payment Of Loss
                                                                                Provision is replaced by the following:
Ill. Part B - Medical Payments Coverage                                         If we pay for loss in money, our payment will
     Part B is amended as follows:                                              include the applicable sales tax for the damaged
     A. The Other Insurance Provision is replaced by the                        or stolen property. However, if the loss is a total
          following:                                                            loss to "your covered auto" or any "non-owned
          OTHER INSURANCE                                                       auto-and we elect either to pay for foss in money-
          If there is other applicable auto medical                             or offer a comparable replacement vehicle, our
          payments insurance we will pay only our share of                      payment for loss will include, other than payment
          the loss. Our share is the proportion that our limit                  for any applicable deductible shown in the
          of liability bears to the total of all applicable limits.             Declarations, all:
         Any insurance we provide with respect to a                             1. Applicable taxes;
         vehicle you do not own, including any vehicle                          2. License fees; and
         while used as a temporary substitute for "your                         3. Other fees;
          covered auto", shall be excess over any other                         actually incurred incident to transfer of evidence
          collectible auto insurance providing payments for                     of ownership of a comparable replacement
         medical or funeral expenses. However, we will                          vehicle.
         provide primary insurance for a vehicle you do                    C.   The Other Sources Of Recovery Provision is
         not own if:                                                            replaced by the following:
          1. A duly licensed automobile dealer provides a                       OTHER SOURCES OF RECOVERY
                vehicle to you or a "family member":                            If other sources of recovery also cover the loss,
                a. For use as a temporary substitute while                      we will pay only our share of the loss. Our share
                      "your covered auto" is out of normal use                  is the proportion that our limit of liability bears to
                      because of its breakdown, repair or                       the total of all applicable limits. Any insurance we
                      servicing; or                                             provide with respect to a "non-owned auto" shall
                b. To demonstrate the vehicle; or                               be excess over any other collectible source of
         2. The vehicle is rented or leased by you or a                         recovery including, but not limited to:
                "family member" from a rental company for a                     1. Any coverage provided by the owner of the
                period not more than 90 days.                                        "non-owned auto";
                                                                                2. Any other applicable physical damage
IV. Part D - Coverage For Damage To Your Auto                                        insurance;
    Part D is amended as follows:                                               3. Any other source of recovery applicable to
    A. Exclusion 7. is replaced by the following:                                    the loss.
           We will not pay for:                                                 However, we will provide primary insurance for a
         7. Loss to:                                                            vehicle you do not own if:
              a. A "trailer", camper body, or motor home,
                 which is not shown in the Declarations;
                  or

AU0177 (10/15) Page 2 of 5

                        Includes copyrighted material of Insurance Services Office, Inc., with its permission
                Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 46 of 80
                                                                                                                   Personal Auto


          1. A duly licensed automobile dealer provides a                           a.   At least 10 days' notice if cancellation is
              vehicle to you or a "family member":                                       for nonpayment of premium; or
               a. For use as a temporary substitute for                             b. At least 20 days' notice in all other
                    "your covered auto" while it is out of                               cases.
                    normal use because of its breakdown,                       3. When this policy is in effect for 60 days or
                    repair or servicing; or                                         more, or if this is a renewal or continuation
               b. To demonstrate the vehicle; or                                    policy, we will cancel only:
          2. The vehicle is rented or leased by you or a                            a. For nonpayment of premium; or
               "family member" from a rental company for a                          b. If the policy was obtained through
               period not more than 90 days.                                             material misrepresentation; or
     D.   The Appraisal Provision is replaced by the                                c. If your driver's license or that of:
          following:                                                                     (1) Any driver who lives with you; or
          APPRAISAL                                                                      (2) Any driver who customarily uses
          If we and you do not agree on the amount of loss,                                   "your covered auto";
          an appraisal of the loss may be made. However,                                 has been suspended or revoked. This
          an appraisal will be made only if both we and you                              must have occurred:
          agree, voluntarily, to have the loss appraised. If                             (1) During the policy period; or
          so agreed, each party will select a competent and                              (2) Since the last anniversary of the
          impartial appraiser. The two appraisers will select                                 original effective date if the policy
          an umpire. The appraisers will state separately                                     period is other than 1 year.
          the actual cash value and the amount of loss. If                                    However, we may not cancel under
          they fail to agree, they will submit their                                          Paragraph (C.3.c.) solely because
          differences to the umpire. An appraisal decision                                    of the administrative suspension or
          will not be binding on either party. Each party will:                               revocation of the insured's driver's
          1. Pay its chosen appraiser; and                                                    license due to the influence or use
          2. Bear the expenses of the appraisal and                                           of alcohol or a controlled substance
                umpire equaffy.                                                               as set forth in ARK. CODE ANN.
          We do not waive any of our rights under this                                        Section 5-65-104.
          policy by agreeing to an appraisal.                                       d. The named insured or any driver of the
                                                                                         insured vehicle shall be convicted of:
V.   Part F - General Provisions                                                         (1) Driving while intoxicated;
     Part F is amended as follows:                                                       (2) Homicide or assault arising out of
     A. The Fraud Provision does not apply to Part A -                                        the use of a motor vehicle; or
          Liability Coverage.                                                            (3) Three (3) separate convictions of
     B. The following is added to the Our Right To                                            speeding or reckless driving, or any
          Recover Payment Provision:                                                          combination of the two during the
          OUR RIGHT TO RECOVER PAYMENT                                                        policy period, including three (3)
         We shall be entitled to a recovery under                                             months prior to the effective date of
          Paragraph A. or B. only after the person has                                        the policy.
         been fully compensated for damages.                                   Non renewal
     C. The Termination Provision of Part F is replaced                        If we decide not to renew or continue this policy,
          by the following:                                                    we will mail notice to the named insured shown in
          TERMINATION                                                          the Declarations at the address shown in this
          Cancellation                                                         policy. Notice will be mailed at least 30 days
          This policy may be cancelled during the policy                       before the end of the policy period. Subject to this
          period as follows:                                                   notice requirement, if the policy period is:
          1. The named insured shown in the                                    1. Less than one year, we will have the right
               Declarations may cancel by:                                          not to renew or continue this policy at the
               a. Returning this policy to us; or                                   end of the policy period.
               b. Giving us advance written notice of the                      2. 1 year or longer, we will have the right not to
                     date cancellation is to take effect.                           renew or continue this policy at each
          2. We may cancel by mailing to the named                                  anniversary of its original effective date.
               insured shown in the Declarations at the
               address shown in this policy:




AU0177 (10/15) Page 3 of 5

                       Includes copyrighted material of Insurance Services Office, Inc., with its permission
               Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 47 of 80
                                                                                                               Personal Auto


        Automatic Termination                                                     Making or offering to make the refund is not
        If we offer to renew or continue and you or your                          a condition of cancellation.
        representative do not accept, this policy will                       3.   The effective date of cancellation stated in
        automatically terminate at the end of the current                         the notice shall become the end of the policy
        policy period. Failure to pay the required renewal                        period.
        or continuation premium when due shall mean
        that you have not accepted our offer.                       VI. Snowmobile Endorsement Amendment
        If you obtain other insurance on "your covered                  If the Snowmobile endorsement is attached to this
        auto", any similar insurance provided by this                   policy, the provisions of the Snowmobile endorsement
        policy will terminate as to that auto on the                    apply except as follows:
        effective date of the other insurance.                          Paragraph D. of the Definitions Section is replaced by
        Other Termination Provisions                                    the following:
        1. We may deliver any notice instead of mailing                 D. The term "your covered auto" is replaced by the
             it. Proof of mailing of any notice shall be                     term "your covered snowmobile". "Your covered
             sufficient proof of notice.                                     snowmobile" means:
        2. If this policy is cancelled, you may be entitled                  1. Any "snowmobile" shown in the Schedule or
             to a premium refund. If so, we will send you                         in the Declarations.
             the refund. If we cancel, we will refund you                    2. Any "snowmobile" on the date you become
             the pro rata unearned premium. If you                                the owner. This provision applies only if you:
             cancel, we will refund you 90% of the pro                            a. Acquire the "snowmobile" during the
             rata unearned premium.                                                    policy period; and
             However, we will refund you the full pro rata                        b. Ask us to insure it within 20 days after
             unearned premium if:                                                      you become the owner.
             a. You cancel this policy because:                              3. Any "snowmobile" you do not own while
                  (1) You have disposed of "your                                  used as a temporary substitute for any other
                       covered auto", and you insure                              "snowmobile" described in this definition
                       another auto with us under a new                           which is oul of normal use because of its:
                       policy, to become effective within                         a. Breakdown;
                       30 days of the effective date of                           b. Repair;
                       cancellation of this policy; or                            c. Servicing;
                  (2) "Your covered auto" has been                                d. Loss;or
                       repossessed under the terms of a                           e. Destruction.
                       financing agreement; or                                    This Provision (3.) does not apply to
                  (3) You are entering the armed forces                           Coverage For Damage To Your Auto.
                       of the United States of America; or
                  (4) "Your covered auto" was stolen or             VII. Named       Non-Owner      Coverage        Endorse-ment
                       destroyed,      and    you      request           Amendment
                       cancellation:                                     If the Named Non-Owner Coverage endorsement is
                       (a) Within 30 days following the                  attached to this policy, the provisions of the Named
                            date "your covered auto" was                 Non-Owner Coverage endorsement apply except as
                            stolen or destroyed; or                      follows:
                       (b) Within 15 days of the time we                 Paragraph B. of the Definitions Section is replaced by
                            determined "your covered auto"               the following:
                            was destroyed, or if stolen, to              B. The Definition of "newly acquired auto" is
                            be unrecoverable.                                 replaced by the following:
             b. You cancel this policy but there remains                      "Newly acquired auto" means any of the following
                  in force with us a policy in your name                      types of vehicles on the date you become the
                  insuring another auto.                                      owner:
             c. This policy is written for a term of                               a. A private passenger auto; or
                  greater than one year and you cancel                             b. A pickup or van that:
                  the policy after it has been in effect for                            (1) Has a Gross Vehicle Weight Rating
                  one year.                                                                 of 10,000 lbs. or less.; and
                                                                                        (2) Is not used for the delivery or
                                                                                            transportation     of    goods   and
                                                                                            materials unless such use is:




AU0177 (10/15) Page 4 of 5

                     Includes copyrighted material of Insurance Services Office, Inc., with its permission
              Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 48 of 80
                                                                                                       Personal Auto


                       (a) Incidental to your "business" of                   b.   For 20 days after you become the
                           maintaining      or    repamng                         owner.
                           furnishings or equipment; or                       This insurance does not apply if other
                       (b) For farming or ranching.                           insurance applies with respect to newly
             This provision applies only:                                     acquired vehicles.
             a. If you acquire the vehicle during the
                  policy period; and

This endorsement must be attached to the Change Endorsement when issued after the policy is written.
                   Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 49 of 80
                                                                                                                  Personal Auto




AU0177 (10/15) Page 5 of 5
•trAU0177-201510
                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                  Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 50 of 80



                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                            POLICY CHANGES
                                            FRAUD PROVISION
                                               ARKANSAS

The FRAUD Provision of Part F - General Provisions is hereby deleted in its entirety and replaced by the
following:
           FRAUD

             The entire policy will be void if any person we insure has:

             1.    Intentionally concealed or misrepresented any material fact or circumstance with
                   respect to the application for, or continuation of, the policy; or

             2.    Made false statements or engaged in fraudulent conduct in connection with any
                   accident or loss for which recovery is sought under this policy.

This provision does not apply to Part A - Liability Coverage.


All other provisions of the policy apply.




AU651AR (01/07) Page 1 of 1
                Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 51 of 80
                                                                                          Personal Auto



                             AMENDMENT OF CANCELLATION PROVISION


Part F - General Provisions
Termination
Paragraph A.1., Cancellation, is replaced by the following:
1.   Any named insured shown in the Declarations may cancel by:
     a.   Returning this policy to us; or
     b.   Giving us advance, written notice of the date cancellation is to take effect.

All remaining cancellation provisions are unchanged.




AU2073 (02/06) Page 1 of 1
               Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 52 of 80



              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             AM ENDA TORY ENDORSEMENT
  AMENDMENT OF PART B - MEDICAL PAYMENTS COVERAGE

Pat B - Medical Payments Coverage, Insuring Agreement, Section A, is deleted cl"d repa::ed with
the fdlcming:
INSURING AGREEMENT
A . We wi 11 p:iy "reasorail e med cal expenses" incurred for necessay cl"d related med ca                        services,   cl"d
    reasorail e f lll9ral expenses, beca.Lse of " lxx:i Iy i ri uy'' :
   1.   cased   ~   acci dert; cl"d
   2.   9..sta ned ~ a, "insured'' .
   We wi 11  p:iy " reasonciJI e med ca expense" a-rl' or f l.Jleral expenses Oliy if incurred for services rerdered
   within 3 yea"S from the ~e of the accident tta cased the "lxx:ily ifiuy''.
For p.rposes of tlis Medea Payments Olverage, "reasonciJle medca expense"              meais     the lesser of:
   1.   The 118{Ptiated cll10U1t that the healtlr- Ga"e p-ovider cg-ees to   occe,:t   as   P:l"f: of   a p-eferred p-ovider (er
        simila-) cg-eement; er
   2.   A cha-ge fer treatment or service wlich we determine is not mere ttm what 90% of all healtlr- Ga"e
        p-oviders woud cha-ge for the sa-ne, or simila-, treatment or service witlin a stcl"da-d (as defined ~
        l.6) geogai:nc cost a-ea.




AU101 (0'V09)     Page 1 of 1
             Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 53 of 80



           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      COMMUNICABLE DISEASE EXCLUSION

The fdlo.virg excll.sion ~ies to this policy:
                Th s policy cbes rot rrovi de coverage fer " bod Iy i rj uy'' er " r.roperty dmage"
                aisirg OLt cl the tra,smission of sickness er cisease tJ; c11 "insu-ea'' tlToajl
                sexLBI contcci.

All other rrovisions of the policy ~Y-

This eroorsement ml.5t be attcdled to the   01cnJe   Encbrsernent when issued after the policy is written.




AU650 (0V07)      Page 1 of 1
             Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 54 of 80



           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              AMENDMENT TO SUPPLEMENTARY PAYMENTS
                                              (Appeal Bonds)


l.hJer Pat A, Licblity O:>verage, &f.pemertay Payments, item 2. is deleted a,d reploced t1; the follo.virg:

2. R"emiuns on    ~ bards a,d bards to release attochnents, tu rot in excess of OLr limit of licblity as
    stcted on the D3cla-ations f>cg:l, in cfl-/ slit we deferd We a-e rot req.ired to WY for, secu-e, or
    otherwise fu1ish these bards.

All other provisions of the policy WY-




A U706 (O'V 11)   Page 1 of 1
              Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 55 of 80


                                                                                             PERSONAL AUTO
                                                                                                pp 03 010886

             FEDERAL EMPLOYEES USING AUTOS IN GOVERNMENT BUSINESS

The following are not "insured's" under Part A:
1. The United States of America or any of its agencies.
2. Any person with respect to "bodily injury" or "property damage" resulting from the operation of an auto by that
   person as an employee of the United States Government. This applies only if the provisions of Section 2679
   of Title 28, United States Code as amended, require the Attorney General of the United States to defend that
   person in any civil action which may be brought for the "bodily injury" or "property damage".
This endorsement must be attached to the Change Endorsement when issued after the policy is written.




PP 03 010886                 Copyright, Insurance Services Office, Inc., 1986, 1992                  Page 1 of 1
              Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 56 of 80


                                                                                             PERSONAL AUTO
                                                                                                pp 03 26 06 94

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       LIABILITY COVERAGE EXCLUSION ENDORSEMENT

LIABILITY COVERAGE
The following exclusion is added to Part A, Section A:
We do not provide Liability Coverage for any "insured" for "bodily injury" to you or any "family member".


This endorsement must be attached to the Change Endorsement when issued after the policy is written.




PP 03 26 06 94                 Copyright, Insurance Services Office, Inc., 1993                       Page 1 of 1
              Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 57 of 80


                                                                                           PERSONAL AUTO
                                                                                              pp 13 0112 99

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


         COVERAGE FOR DAMAGE TO YOUR AUTO EXCLUSION ENDORSEMENT

With respect to the coverage provided by this endorsement, the provisions of the policy apply unless modified by
the endorsement.
I. Definitions                                             II. Part D - Coverage For Damage To Your Auto
   The following definition is added:                          The following exclusion is added:
   "Diminution in value" means the actual or per-              We will not pay for:
   ceived loss in market or resale value which results        Loss to "your covered auto" or any "non-owned
   from a direct and accidental loss.                         auto" due to "diminution in value".


This endorsement must be attached to the Change Endorsement when issued after the policy is written.




pp 13 0112 99                    Copyright, Insurance Services Office, Inc., 1999                   Page 1 of 1
             Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 58 of 80


                                                                                                PERSONAL AUTO
                                                                                                   PP 231610 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         PERSONAL VEHICLE SHARING PROGRAM EXCLUSION ENDORSEMENT

With respect to coverage provided by this                    IV. Part D-Coverage For Damage To Your Auto
endorsement, the provisions of the policy apply                 Part D is amended as follows:
unless modified by the endorsement.
                                                                The following exclusions are added:
I. Part A - Liability Coverage
                                                                We will not pay for:
   Part A is amended as follows:
                                                                   Loss to "your covered auto" which occurs
   The following exclusion is added:                               while:
   We do not provide Liability Coverage for the                     a. Enrolled in a personal vehicle sharing
   ownership, maintenance or use of:                                   program under the terms of a written
      "Your covered auto" while:                                       agreement; and
      a. Enrolled in a personal vehicle sharing                    b. Being used in connection with such
         program under the terms of a written                         personal vehicle sharing program by
         agreement; and                                               anyone other than you or any "family
      b. Being used in connection with such                           member".
         personal vehicle sharing program by                       Loss to, or loss of use of, a "non-owned auto"
         anyone other than you or any "family                      used by:
         member".                                                   a. You; or
II. Part B - Medical Payments Coverage                             b. Any "family member";
   Part B is amended as follows:                                   in connection with a personal vehicle sharing
   The following exclusion is added:                               program if the provisions of such a personal
   We do not provide Medical Payments Coverage                     vehicle sharing program preclude the recovery
   for any "insured" for "bodily injury":                          of such loss or loss of use, from you or that
                                                                   "family member", or if otherwise precluded by
      Sustained while "occupying", or when struck                  any state law.
      by, "your covered auto" while:
                                                             V. Underinsured Motorist Coverage Endorsement
      a. Enrolled in a personal vehicle sharing
         program under the terms of a written                   If the      Underinsured     Motorists Coverage
         agreement; and                                         Endorsement is attached to the policy, the
                                                                following exclusion is added:
      b. Being used in connection with such
         personal vehicle sharing program by                    We do not provide Underinsured            Motorists
         anyone other than you or any "family                   Coverage for "bodily injury" sustained:
         member".                                                  By any "insured" while "occupying", or when
Ill. Part C - Uninsured Motorists Coverage                         struck by, "your covered auto" while:
   Part C is amended as follows:                                    a. Enrolled in a personal vehicle sharing
                                                                       program under the terms of a written
   The following exclusion is added:                                   agreement; and
   We do not provide Uninsured Motorists Coverage                  b. Being used in connection with such
   for "bodily injury" sustained:                                     personal vehicle sharing program by
      By any "insured" while "occupying", or when                     anyone other than you or any "family
      struck by, "your covered auto" while:                           member".
      a. Enrolled in a personal vehicle sharing
         program under the terms of a written
         agreement; and
      b. Being used in connection with such
         personal vehicle sharing program by
         anyone other than you or any "family
         member".




pp 231610 13                           © Insurance Services Office, Inc., 2012                        Page 1 of 1
               Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 59 of 80



             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            RECOVERED VEHICLE
                  DEDUCTIBLE REIM BURS EM ENT ENDORSEMENT

1.   "Vetide R3c::overy S,,stem" (\lffi) mea,s a, electroric system LSirg ra:io location (FT) or a   goool- positiorirg
     system (GS) to locate "yCM covered "aio."
2.   The followirg is alded to Pai D:
     We will rer:ay tre Qrer na, O:lllision D3ciciitfo, if storm on tre [sdarctions, for a theft "loss" to "yCM
     covered aio" when:
     a. "YCM covered aio" is eq..iwed with a "\/R3;"     ayj

     b.   "YCM covered aio" is later recovered with tre aid of its activcted "VR3."
Al I otrer p-ovi si ons of tre   i:x:il icy cW y.



AU1017 (0'V0B)       Page 1 of 1
               Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 60 of 80

                                                                                                  AU677 (06/15)

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         SPECIAL ACCOUNT DEDUCTIBLE ENDORSEMENT

If we insure your home and auto(s) and there is a covered loss caused by a single accident or occurrence that
affects both your Homeowners and Personal Auto Policies, we will apply only one deductible. The deductible to
be applied will be the higher of either your homeowners Section I deductible or "your covered auto's" physical
damage deductible that applies to the loss. The highest deductible applies to the total of all damages which
results from the same accident or occurrence.

Deductibles will be applied separately when this would be to your benefit.

This provision does not replace or waive any peril or coverage specific to homeowners deductibles. This includes,
but is not limited to, earthquake, water back-up or sump overflow, freezer contents, or watercraft deductibles.


All other provisions of the policy apply.

This endorsement must be attached to the Change Endorsement when issued after the policy is written.




AU677 (06/15) Page 1 of 1
               Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 61 of 80


                                                                                                         Personal Auto
                                                                                                             Arkansas

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   PERSONAL INJURY PROTECTION COVERAGE - ARKANSAS

With respect to coverage provided by this endorsement, the provisions of the policy apply unless modified by the
endorsement.

                                                        SCHEDULE

                                         Vehicle to Which
 Benefits                                 Benefit Applies                  Limit of Liability          Premium
 D Medical Payments              Any "motor vehicle" which
                                 is registered or principally
                                                                    $ _ _ _ _ per person.            $ _ _ _ __

                                 garaged in Arkansas and is:
                                                                    $ _ _ _ _ per "pedestrian"
                             D Owned   by the "named
                               insured" and covered
                                                                    other than the "named insured"
                                                                    or any "family member".
                                    under Part A of this policy.


 Oworkloss
                             •   Any "private passenger
                                 motor vehicle" which-is
                                                                    70% of loss of gross income
                                                                    up--te----a--maximum of $140
                                                                                                     $ _ _ _ __

                                 registered or principally          per week for an income
                                 garaged in Arkansas and is:        earner.

                             D Owned   by the "named
                               insured" and covered
                                                                    Up to $70 per week for
                                                                    a non-income earner.
                                    under Part A of this policy.


 D Accidental Death          •   Any "private passenger
                                 motor vehicle" which is
                                                                    $5,000 per person.               $ _ _ _ __

                                 registered or principally
                                 garaged in Arkansas and is:

                             D insured"
                               Owned by the "named
                                        and covered
                                    under Part A of this policy.


Total Premium
                             •                                                                       $


I. DEFINITIONS                                                         2. With respect to medical payments, "your
   The Definitions section is amended as follows:                         covered auto" means a "motor vehicle"
                                                                          shown in the Schedule or Declarations to
   A. The following definitions are replaced:                             which medical payments apply. This
                                                                          includes:
      1. "Occupying" means:
                                                                          a. A "private passenger auto" not owned
            a. In or upon;
                                                                             by the "named insured" while used as a
            b. Entering into; or                                             temporary substitute for "your covered
            c. Alighting from.                                               auto" which is out of normal use
                                                                             because of its:
                                                                            (1) Breakdown;




PP 05 82 0816                             © Insurance Services Office, Inc., 2016                         Page 1 of 6
             Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 62 of 80                                Personal Auto
                                                                                                           Arkansas



             (2) Repair;                                         4. "Private passenger auto" means a "motor
             (3) Servicing;                                         vehicle" which is a:
             (4)   Loss; or                                         a. Private passenger;
             (5) Destruction.                                       b. Station wagon; or
         b. A trailer designed for use with a "private              c. Jeep type;
            passenger auto" provided such trailer is                automobile.
            not being used for business purposes                 5. "Private passenger motor vehicle" means a
            with another type vehicle.                              "motor vehicle" which is a:
      3. With respect to work loss and accidental                   a. "Private passenger auto".
         death, "your covered auto" means a
         "private passenger motor vehicle" shown in                 b. Pickup or van not customarily used for:
         the Schedule or Declarations to which work                    (1) Occupational;
         loss applies. This includes:
                                                                       (2) Professional; or
         a. A "private passenger auto" not owned
                                                                       (3) Business;
            by the "named insured" while used as a
            temporary substitute for "your covered                      purposes,    other    than     farming   or
            auto" which is out of normal use                            ranching.
            because of its:                                         c. Motorcycle.
             (1) Breakdown;                                          However, "private passenger motor vehicle"
             (2) Repair;                                             does not include a "motor vehicle" used as
                                                                     a public or livery conveyance for
             (3) Servicing;
                                                                     passengers, including but not limited to any
             {4} Loss; or                                          ----pe-riol:lof time a "motor vehicle,. ls oefrfg
             (5) Destruction.                                        used by any person who is logged into a
                                                                     "transportation network platform" as a
         b. A trailer designed for use with a "private              driver, whether or not a passenger is
            passenger auto" provided such trailer is                 "occupying" the vehicle.
            not being used for business purposes
            with another type vehicle.                       C. "Insured" as used in this endorsement means:
  B. The following definitions are added:                        1. The "named insured" or any "family
                                                                    member" who sustains "bodily injury" while:
      1. "Motor vehicle" means a land motor vehicle,
         trailer or semitrailer. However, "motor                    a. "Occupying"; or
         vehicle" does not include a:                               b. A "pedestrian" struck by;
         a. Farm     tractor or other equipment,                    a "motor vehicle".
             designed for use mainly off public roads,
                                                                 2. Any other person who sustains "bodily
             while not upon public roads;
                                                                    injury":
         b. Vehicle operated upon rails or crawler
                                                                    a. While:
            treads; or
                                                                       (1) "Occupying"; or
         c. Vehicle located for use as a residence
            or premises.                                               (2) A "pedestrian" struck by;
     2. "Named insured" means the person named                         "your covered auto".
        in the Declarations.                                        b. While "occupying" a "motor vehicle"
     3. "Pedestrian" means any person who is not                       other than "your covered auto". The
        "occupying" any vehicle other than a:                          "bodily injury" must result from the:
         a. Motorcycle; or                                             (1) Use of such "motor vehicle" by the
                                                                           "named insured";
         b. Vehicle operated by human or animal
            power.




Page 2 of6                          © Insurance Services Office, Inc., 2016                        PP 05 82 0816
             Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 63 of 80
                                                                                                   Personal Auto
                                                                                                   Arkansas

            (2) Operation of such "motor vehicle" by                  Work loss applies only to the period
                the "named        insured's"   private                beginning 8 days after the date of the
                chauffeur or domestic servant on                      accident and not exceeding 52 weeks.
                behalf of the "named insured"; or                     However, work loss does not include any
            (3) Use of such "motor vehicle" by any                    loss or expense after the death of an
                "family member" if the "motor                         "insured".
                vehicle" is a "private passenger auto"           3. Accidental death. A death benefit paid if
                or trailer.                                         "bodily injury" resulting from the accident
          However, this Provision (2.b.) does not                   causes the death of an "insured" within 1
          apply to work loss or accidental death.                   year from the date of the accident. The
                                                                    "bodily injury" must be the sole cause of
II. PERSONAL INJURY PROTECTION COVERAGE                             death.
  INSURING AGREEMENT                                           EXCLUSIONS
  A. We will pay personal injury protection benefits           A. We will not provide Personal Injury Protection
     to or for an "insured" who sustains "bodily                  Coverage for "bodily injury":
     injury". The "bodily injury" must:
                                                                   1. Sustained by any "insured" while:
      1. Be caused by an accident; and
                                                                      a. Operating "your covered auto" without
      2. Arise out of the maintenance or use of a                        the "named insured's"           express   or
         "motor vehicle" as a "motor vehicle".                           implied consent; or
     We will only pay those benefits for which either                 b. Not  in lawful     possession      of "your
     the word included, or a specific premium, is                        covered auto".
     shown in the Schedule or Declarations.
                                                                   2. Due to:
  B. Subject to the limits shown in the Schedule or
     Declarations,    personal      injury    protection              a. War (declared or undeclared);
     benefits consist of the following:                               b. Civil war;
     1. Medical payments. All reasonable and                          c. Insurrection;
        necessary expenses incurred within 2 years                    d. Rebellion or revolution; or
        from the date of the accident for:
                                                                      e. Any act or condition incident to any of
        a. Medical, hospital, x-ray, professional                        the above.
            nursing, dental, surgical, ambulance,
            prosthetic and funeral expenses; and                   3. Resulting from the:
        b. Any non-medical remedial care and                          a. Radioactive;
            treatment rendered in accordance with a                   b. Toxic;
            recognized religious method of healing.
                                                                      c. Explosive; or
        Medical payments do not include expenses
                                                                      d. Other hazardous;
        in excess of those required for a semi-
        private room, unless more intensive care is                   properties of nuclear material.
        required.                                              B. We do not provide coverage for medical
     2. Work loss.                                                payments or work loss for "bodily injury"
                                                                  sustained by any "insured" to the extent that
        a. If an "insured" is an income earner, loss              benefits are, in whole or in part, paid or
            of income from work that "insured"
                                                                  payable under any of the following or similar
            would have performed had he not
                                                                  law:
            sustained "bodily injury".
                                                                   1. Workers' compensation law; or
        b. If an "insured" is a non-income earner,
            expenses      reasonably       incurred    in          2. Employer's disability law.
            obtaining ordinary and necessary                   C. We do not provide coverage for work loss or
            services instead of those that "insured"              accidental death sustained by:
            would have performed, without income
                                                                   1. The "named insured" while "occupying" any
            and for the benefit of himself or his
            family, had he not sustained "bodily                      "private passenger motor vehicle" other
            injury".                                                  than "your covered auto" which is:
                                                                      a. Owned by; or




pp 05 82 0816                         © Insurance Services Office, Inc., 2016                            Page 3 of6
              Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 64 of 80
                                                                                                     Personal Auto
                                                                                                     Arkansas


         b. Furnished or available for the regular                4. Any "insured" while "occupying" "your
            use of;                                                  covered auto" when it is being used as a
         the "named insured".                                        public or livery conveyance unless such use
                                                                     is stated in the Declarations. This includes
      2. Any "family member" while "occupying" any                   but is not limited to any period of time "your
         "private passenger motor vehicle", other                    covered auto" is being used by any
         than "your covered auto", which is:                         "insured"     who     is   logged     into   a
         a. Owned by; or                                             "transportation network platform" as a
         b. Furnished or available for the regular                   driver, whether or not a passenger is
              use of;                                                "occupying" the vehicle.
         the "named      insured"   or   that   "family           5. Any "insured", other than the "named
         member".                                                    insured" or any "family member", while
                                                                     "occupying" any "motor vehicle" other than
      3. Any "family member" entitled to similar                     "your covered auto" when it is being used
         coverage as a named insured under                           as a public or livery conveyance. This
         another policy which provides personal                      includes but is not limited to any period of
         injury protection benefits equal to or greater              time any "motor vehicle" other than "your
         than those required by the Arkansas                         covered auto" is being used by any
         statutes.                                                   "insured"    who    is    logged    into  a
      4. Any "insured", other than the "named                        "transportation network platform" as a
         insured" or any "family member", entitled to                driver, whether or not a passenger is
         similar coverage as a named insured or                      "occupying" the vehicle.
         family member under another policy which                 6. Any "insured" other than the          "named
         provides personal injury protection benefits                insured" or any "family member":
         equal--to or greater than---those required by                                                         ---------~



         the Arkansas statutes.                                      a. While "occupying" any "motor vehicle",
                                                                        other than "your covered auto", while
   D. We will not provide coverage for medical                          employed or otherwise engaged in the
      payments for "bodily injury" sustained by:                        business or occupation of:
      1. The "named insured" while "occupying" any                      (1) Selling;
         "motor vehicle", other than "your covered
         auto", which is:                                               (2) Repairing;

         a. Owned by; or                                                (3) Servicing;

         b. Furnished or available for the regular                      (4) Storing; or
            use of;                                                     (5) Parking;
         the "named insured".                                           "motor vehicles".
      2. Any "family member" while "occupying" any                   b. Arising out of the maintenance or use of
         "motor vehicle", other than "your covered                      any "motor vehicle", other than "your
         auto", which is:                                               covered auto" or a motorcycle, by that
         a. Owned by; or                                                "insured" while employed or otherwise
                                                                        engaged in any business or occupation
         b. Furnished or available for the regular                      not described in 6.a. This exclusion
            use of;                                                     (6.b.) does not apply to "bodily injury"
         the "named      insured"   or   that   "family                 resulting   from    the operation     or
         member".                                                       occupancy of a:
      3. Any "insured", other than the "named                           (1) "Private passenger auto"; or
         insured" or any "family member", while                        (2) Trailer used with such "private
         "occupying" any "motor vehicle" other than                        passenger auto" or "your covered
         "your covered auto" which is:                                     auto";
         a. Owned by; or                                                by the "named insured" or his private
         b. Furnished or available for the regular                      chauffeur or domestic servant.
            use of;
         the "named      insured"   or   any    "family
         member".




Page 4 of 6                          © Insurance Services Office, Inc., 2016                      pp 05 82 0816
             Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 65 of 80
                                                                                                 Personal Auto
                                                                                                 Arkansas


      7. Any "insured" while "occupying" any "motor                However, we will provide primary insurance for
         vehicle", other than "your covered auto",                 a "motor vehicle" you do not own if:
         unless that "insured" has, or reasonably                  1. A duly licensed automobile dealer provides
         believes he has, the permission of the                       a "motor vehicle" to the "named insured" or
         owner to use such "motor vehicle".                           a "family member":
   PAYMENT OF BENEFITS                                                a. For use as a temporary substitute for
   We may pay medical payments or work loss to an                         any other "your covered auto" while it is
   "insured" or any person or organization rendering                      out of normal use because of its:
   the services. Such payment shall reduce the                           (1) Breakdown;
   amount payable under this coverage for "bodily
   injury" sustained by that "insured".                                  (2) Repair; or
   COORDINATION OF COVERAGE                                              (3) Servicing; or
   Any coverage provided by this endorsement for                      b. To demonstrate the "motor vehicle"; or
   medical payments will replace any coverage                      2. The "motor vehicle" is rented or leased by
   afforded under Part B of this policy with respect to               you or a "family member" from a rental
   "your covered auto" which is registered or                         company for a period not more than 90
   principally garaged in Arkansas.                                   days.
   LIMIT OF LIABILITY                                          C. No one shall be entitled to recover duplicate
  The limits of liability shown in the Schedule or                payments for medical payments for the same
  Declarations for Personal Injury Protection                     elements of loss.
  Coverage are the most we will pay each "insured"             D. Any insurance we provide for work loss or
  injured in any one "motor vehicle" accident,                    accidental death shall be excess over any
  regardless of the number of:                                    other collectible insurance available to:
      1. "Insureds";                                               1. An "insured", other than the "named
      2. Policies or bonds applicable;                                insured" or any "family member'', under
                                                                      another motor vehicle insurance policy. In
      3. Claims made; or                                              this event, our maximum limit of liability will
      4. "Your covered autos".                                        be the amount by which the applicable limit
  OTHER INSURANCE                                                     of liability shown in the Schedule or
                                                                      Declarations exceeds the applicable limits
  A. Any   insurance      we    provide    for   medical              of liability of all other insurance.
      payments:
                                                                  2. The "named insured" or any "family
      1. With respect to "bodily injury" sustained by                member" under any other motor vehicle
         any "family member", shall be excess over                   insurance policy. In this event:
         any other collectible insurance available to
         that "family member" as a named insured                     a. The maximum recovery under all
         under another motor vehicle insurance                           policies shall not exceed the highest
         policy providing direct benefits without                        limit of liability under any one policy.
         regard to fault.                                            b. We will pay only our share of the loss.
      2. With respect to "bodily injury" sustained by                    Our share is the proportion that our limit
         an "insured", other than the "named                             of liability bears to the total of all
         insured" or any "family member", shall be                       applicable limits.
         excess over any other collectible similar                However, we will provide primary insurance for
         insurance available to that "insured" as a               a "motor vehicle" you do not own if:
         named insured or family member under                     1. A duly licensed automobile dealer provides
         another motor vehicle insurance policy                      a "motor vehicle" to the "named insured" or
         providing direct benefits without regard to                 a "family member":
         fault.
                                                                     a. For use as a temporary substitute for
  B. Except as provided in A. above, if there is                         any other "your covered auto" while it is
      other similar collectible insurance which                          out of normal use because of its:
      provides coverage for medical payments, we
      will pay only our share of the loss. Our share is                 (1) Breakdown;
      the proportion that our limit of liability bears to
      the total of all applicable limits.




PP 05 82 0816                         © Insurance Services Office, Inc., 2016                          Page 5 of6
               Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 66 of 80
                                                                            Personal Auto
                                                                                                  Arkansas



              (2) Repair; or                              IV. PART F - GENERAL PROVISIONS
              (3) Servicing; or                              Part F is amended as follows:
          b. To demonstrate the "motor vehicle"; or          A. The Our Right To Recover                Payment
      2. The "motor vehicle" is rented or leased by             provision is amended as follows:
          you or a "family member'' from a rental               OUR RIGHT TO RECOVER PAYMENT
          company for a period not more than 90                  1. This provision does not apply to accidental
          days.                                                     death.
Ill. PART E - DUTIES AFTER AN ACCIDENT OR                        2. Paragraph A. of the provision is replaced by
   LOSS                                                             the following:
   Part E is amended as follows:                                    If we make a payment under this coverage
  A. Duties A. and B.3. are replaced          by the                and the person to or for whom payment
      following:                                                    was made has a right to recover damages
     A. We must be promptly notified in writing of                  from another that person shall:
          how, when and where the accident                          a. Hold in trust for us such rights of
          happened. Notice should include the names                    recovery;
          and addresses of any "insureds" and                       b. Do nothing after loss to prejudice them;
          witnesses.
                                                                    c. Do whatever is necessary to secure
      B. A person seeking Personal Injury Protection                   these rights; and
          Coverage must:
                                                                    d. Execute and deliver to us any
        3. Submit, as often as we reasonably                            instruments and papers as may be
            require, to physical and mental exams                       appropriate to secure that person's and
            by physicians we select. We will pay for                  · our rights.
            these exams.
                                                                 3. The following is added to Paragraph B.:
  B. The following duties are added:
                                                                    We will have a lien against the proceeds of
      A person seeking Personal Injury Protection                   the recovery. We may give notice of the lien
      Coverage must:                                                to:
      1. Give us written proof of claim, under oath if              a. The person or organization causing
         required. This proof of claim must include:                   "bodily injury";
          a. Complete details of the nature and                     b. That person's agent or insurer; or
              extent of the injuries and treatment
              received and contemplated; and                        c. A court having jurisdiction in the matter.
          b. Any other information which may assist          B. Paragraph B. of the Policy Period And
             us in determining the amount due and               Territory provision is replaced by the following:
             payable.                                            POLICY PERIOD AND TERRITORY
      2. At our request, furnish us with a sworn                B. The policy territory is:
         statement of earnings for the "insured"
                                                                    1. The United States of America,            its
         since the date of the accident and for a                      territories and possessions; or
         reasonable time before the accident.
                                                                    2. Canada.
      3. Promptly send us copies of:
          a. The summons and complaint; or
          b. Other process;
          served in connection with any legal action
          taken, to recover damages for "bodily
          injury", against a person or organization
          who is or may be legally liable.




Page 6 of 6                         © Insurance Services Office, Inc., 2016                      PP 05 82 0816
              Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 67 of 80


                                                                                                         Personal Auto


               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     UNDERINSURED MOTORISTS COVERAGE - ARKANSAS
                                                      SCHEDULE

                                                                                   Premium
                  Limit Of Liability                           Auto 1                Auto2                Auto3
$                                       each person

$                                       each accident $                        $                    $



INSURING AGREEMENT                                             B. "Insured" as used in this endorsement means:
A. We will pay compensatory damages which an                       1. You or any "family member".
   "insured" is legally entitled to recover from the               2. Any other person "occupying" "your covered
   owner or operator of an "underinsured motor vehi-                  auto".
   cle" because of "bodily injury":
                                                                   3. Any person for damages that person is entitled
    1. Sustained by an "insured"; and                                 to recover because of "bodily injury" to which
    2. Caused-by an accident.                                         lniscoverage applies sustained by ,f person
    The owner's or operator's liability for these dam-                 described in 1. or 2. above.
    ages must arise out of the ownership, mainte-              C. "Underinsured motor vehicle" means a land motor
    nance or use of the "underinsured motor vehicle".             vehicle or trailer of any type to which a bodily inju-
    We will pay under this coverage only if 1. or 2. be-          ry liability bond or policy applies at the time of the
    low applies:                                                  accident but the amount paid for "bodily injury"
                                                                  under that bond or policy to an "insured" is not
    1. The limits of liability under any bodily injury            enough to pay the full amount the "insured" is le-
       liability bonds or policies applicable to the "un-         gally entitled to recover as damages.
       derinsured motor vehicle" have been exhaust-
       ed by payment of judgments or settlements; or               However, "underinsured motor vehicle" does not
                                                                   include any vehicle or equipment:
    2. A tentative settlement has been made between
       an "insured" and the insurer of the "underin-               1. To which a bodily injury liability bond or policy
       sured motor vehicle" and we:                                   applies at the time of the accident but its limit
                                                                      for bodily injury liability is less than the mini-
       a. Have been given prompt written notice by                    mum limit for bodily injury liability specified by
          certified mail, return receipt requested of                 the financial responsibility law of Arkansas.
          such tentative settlement; and
                                                                   2. Owned by or furnished or available for the
       b. Advance payment to the "insured" in an                      regular use of you or any "family member''.
          amount equal to the tentative settlement
          within 30 days after receipt of notification.            3. Owned by any governmental unit or agency.
           However, if the owner or operator of the                4. Operated on rails or crawler treads.
           "underinsured motor vehicle" is insured by              5. Designed mainly for use off public roads while
           us for liability coverage, this Provision (2.)             not upon public roads.
           shall not apply, and an "insured" may pro-              6. While located for use as a residence or prem-
           ceed with his or her claim for damages un-                 ises.
           der this coverage anytime after settlement
           of that "insured's" claim for damages under             7. Owned or operated by a person qualifying as a
           the liability coverage applicable to the own-              self-insurer under any applicable motor vehicle
           er or operator of the "underinsured motor                  law.
           vehicle".



PP0434 (10/07) Page 1 of 4

                                              © ISO Properties, Inc., 2007
               Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 68 of 80


                                                                                                            Personal Auto
    8. To which a bodily injury liability bond or policy           This is the most we will pay regardless of the
       applies at the time of the accident but the                 number of:
       bonding or insuring company:                                1. "Insureds";
       a. Denies coverage; or                                      2. Claims made;
       b. Is or becomes insolvent.                                 3. Vehicles or premiums shown in the Declara-
EXCLUSIONS                                                             tions; or
A. We do not provide Underinsured Motorists Cover-                 4. Vehicles involved in the accident.
   age for "bodily injury" sustained:                          B. No one will be entitled to receive duplicate pay-
    1. By an "insured" while "occupying", or when                  ments for the same elements of loss under this
       struck by, any motor vehicle owned by that "in-             coverage and Part A, Part B or Part C of this poli-
       sured" which is not insured for this coverage               cy.
       under this policy. This includes a trailer of any       C. We will not make a duplicate payment under this
       type used with that vehicle.                               coverage for any element of loss for which pay-
   2. By any "family member" while "occupying", or                ment has been made by or on behalf of persons or
      when struck by, any motor vehicle you own                   organizations who may be legally responsible.
      which is insured for this coverage on a primary          D. We will not pay for any element of loss if a person
      basis under any other policy.                                is entitled to receive payment for the same ele-
B. We do not provide Underinsured Motorists Cover-                 ment of loss under any of the following or similar
   age for "bodily injury" sustained by any "insured":             law:
    1. While "occupying" "your covered auto" when it               1. Workers' compensation law; or
       is being used as a public or livery conveyance.             2. Disability benefits law.
       This Exclusion {B.1.) does not apply to a
       share-ttTe~expense car pool.                            -OTHER fNStlRANCE
   2. Using a vehicle without a reasonable belief that         If there is other applicable insurance available under
      that "insured" is entitled to do so. This Exclu-         one or more policies or provisions of coverage that is
      sion {B.2.) does not apply to a "family member"          similar to the insurance provided by this endorsement:
      using "your covered auto" which is owned by                  1. Any recovery for damages under all such poli-
      you.                                                            cies or provisions of coverage may equal but
C. This coverage shall not apply directly or indirectly               not exceed the highest applicable limit for any
   to benefit any insurer or self-insurer under any of                one vehicle under any insurance providing
   the following or similar law:                                      coverage on either a primary or excess basis.
   1. Workers' compensation law; or                                2. Any insurance we provide with respect to a
                                                                      vehicle you do not own, including any vehicle
   2. Disability benefits law.                                        while used as a temporary substitute for "your
D. We do not provide Underinsured Motorists Cover-                    covered auto", shall be excess over any col-
   age for punitive or exemplary damages which are                    lectible insurance providing such coverage on
   imposed to:                                                        a primary basis.
   1. Punish a wrongdoer; and                                         However, we will provide primary insurance for
   2. Deter others from similar conduct.                              a vehicle you do not own if:
LIMIT OF LIABILITY                                                     a. A duly licensed automobile dealer provides
                                                                             a vehicle to you or a "family member'':
A. The limit of liability shown in the Schedule or in the
   Declarations for each person for Underinsured                         (1) For use as a temporary substitute while
   Motorists Coverage is our maximum limit of liability                      "your covered auto" is out of normal use
   for all damages, including damages for care, loss                         because of its breakdown, repair or ser-
   of services or death, arising out of "bodily injury"                      vicing; or
   sustained by any one person in any one accident.                      (2) To demonstrate the vehicle; or
   Subject to this limit for each person, the limit of li-            b. The vehicle is rented or leased by you or a
   ability shown in the Schedule or in the Declara-                          "family member" from a rental company for
   tions for each accident for Underinsured Motorists                        a period not more than 90 days.
   Coverage is our maximum limit of liability for all
   damages for "bodily injury" resulting from any one
   accident.


PP0434 ( 10/07) Page 2 of 4

                                              © ISO Properties, Inc., 2007
                 Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 69 of 80


                                                                                                                Personal Auto
   3. If the coverage under this policy is provided:                    2. Notify us in writing by certified mail, return
       a. On a primary basis, we will pay only our                         receipt requested of a tentative settlement be-
             share of the loss that must be paid under                     tween the "insured" and the insurer of the "un-
             insurance providing coverage on a primary                     derinsured motor vehicle" and allow us 30 days
             basis. Our share is the proportion that our                   to advance payment to that "insured" in an
             limit of liability bears to the total of all appli-           amount equal to the tentative settlement to
             cable limits of liability for coverage provided               preserve our rights against the insurer, owner
             on a primary basis.                                           or operator of such "underinsured motor vehi-
                                                                           cle".
       b. On an excess basis, we will pay only our
          share of the loss that must be paid under                         However, if the owner or operator of the "un-
          insurance providing coverage on an excess                         derinsured motor vehicle" is insured by us for
          basis. Our share is the proportion that our                       liability coverage, this Provision (2.) shall not
          limit of liability bears to the total of all appli-               apply, and an "insured" may proceed with his
          cable limits of liability for coverage provided                   or her claim for damages under this coverage
          on an excess basis.                                               anytime after settlement of that "insured's"
                                                                            claim for damages under the liability coverage
ARBITRATION                                                                 applicable to the owner or operator of the "un-
A. If we and the "insured" do not agree:                                    derinsured motor vehicle".
   1. Whether that "insured" is legally entitled to                     Written notice of a tentative settlement must in-
      recover damages; or                                               clude:
   2. As to the amount of damages which are recov-                      1. Written documentation of monetary losses
      erable by that "insured";                                            incurred, including copies of all medical bills;
   from the owner or operator of an "underinsured                       2. Written authorization or a court order authoriz-
   motor vehicle", then the matter may be arbitrated.                      ing us to obtain medical reports from all em-
   However, disputes concerning coverage under this                        ployers and medical providers; and
   endorsement may not be arbitrated.                                   3. Written confirmation from the insurer of the
   Arbitration will take place only if both we and the                     "underinsured motor vehicle" of the Liability
   "insured" agree, voluntarily, to have the matter ar-                    Coverage limits of the owner or operator of the
   bitrated. If so agreed, each party will select an ar-                   "underinsured motor vehicle".
   bitrator. The two arbitrators will select a third. If            The following section is added:
   they cannot agree within 30 days, either may re-
   quest that selection be made by a judge of a court                   GENERAL PROVISIONS
   having jurisdiction.                                                 The following is added to the Our Right To Re-
B. Any decision of the arbitrators will not be binding                  cover Payment Provision in Part F with respect to
   on either party.                                                     Underinsured Motorists Coverage:
C. Each party will:                                                     OUR RIGHT TO RECOVER PAYMENT
   1. Pay the expenses it incurs; and                                   1. We shall be entitled to a recovery under Para-
                                                                           graph A. or B. only after the person has been
   2. Bear the expenses of the third arbitrator equal-                     fully compensated for damages.
       ly.
                                                                        2. Our rights do not apply under Paragraph A. if
D. Unless both parties agree otherwise, arbitration                        we:
   will take place in the county in which the "insured"
   lives. Local rules of law as to procedure and evi-                       a. Have been given prompt written notice by
   dence will apply.                                                              certified mail, return receipt requested of a
                                                                                  tentative settlement between an "insured"
ADDITIONAL DUTIES                                                                 and the insurer of an "underinsured motor
A person seeking coverage under this endorsement                                  vehicle"; and
must also promptly:                                                        b. Fail to advance payment to the "insured" in
   1. Send us copies of the legal papers if a suit is                         an amount equal to the tentative settlement
      brought; and                                                            within 30 days after receipt of notification.




PP0434 ( 10/07) Page 3 of 4

                                                   © ISO Properties, Inc., 2007
              Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 70 of 80


                                                                                                     Personal Auto
       If we advance payment to the "insured" in an                 b. We also have a right to recover the ad-
       amount equal to the tentative settlement within                 vanced payment.
       30 days after receipt of notification:                       However, no notice of a tentative settlement is
       a. That payment will be separate from any                    required if the "underinsured motor vehicle" is
          amount the "insured" is entitled to recover               insured by us for liability coverage.
          under the provisions of Underinsured Mo-          This endorsement must be attached to the Change
          torists Coverage; and                             Endorsement when issued after the policy is written.




PP0434 (10/07) Page 4 of 4

                                           © ISO Properties, Inc., 2007
              Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 71 of 80


                                                                                                       Personal Auto


               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        UNINSURED MOTORISTS COVERAGE - ARKANSAS

Part C - Uninsured Motorists Coverage is replaced by the following:

                                                  SCHEDULE

 Uninsured Motorists                                                                         Premium
      Coverage                         Limit Of Liability                       Auto 1        Auto2         Auto3
                          $                              each   person
Bodily Injury And
Property Damage
                          $                              each   accident    $               $           $
                          $                              each   accident    $               $           $
Bodily Injury Only
                          $                              each   person
                          $                              each   accident    $               $           $

INSURING AGREEMENT                                               2. To which a liability bond or policy applies at the
A. We will pay compensatory damages which an                        time of the accident. In this case its limit for lia-
   "insured" is legally entitled to recover from the                bility must be less than the minimum limit for li-
   owner or operator of an "uninsured motor vehicle"                abitity-specifiect by the Arkansas Financial Re- -
   because of:                                                      sponsibility Law.
   1. "Bodily injury" sustained by an "insured" and              3. Which is a hit-and-run vehicle whose operator
       caused by an accident; and                                   or owner cannot be identified and which hits:
   2. "Property damage" caused by an accident if                    a. You or any "family member";
      the Schedule or Declarations indicates that                   b. A vehicle which you or any "family member"
      both bodily injury and property damage Unin-                        are "occupying"; or
      sured Motorists Coverage applies.                             c. "Your covered auto".
   The owner's or operator's liability for these dam-            4. To which a liability bond or policy applies at the
   ages must arise out of the ownership, mainte-                    time of the accident but the bonding or insuring
   nance or use of the "uninsured motor vehicle".                   company:
   Any judgment for damages arising out of a suit                   a. Denies coverage; or
   brought without our written consent is not binding
   on us.                                                           b. Is or becomes insolvent within one year of
                                                                          the date of the accident.
B. "Insured" as used in this endorsement means:
                                                                 However, "uninsured motor vehicle" does not in-
   1. You or any "family member".                                clude any vehicle or equipment:
   2. Any other person "occupying" "your covered                 1. Owned by or furnished or available for the
      auto".                                                        regular use of you or any "family member".
   3. Any person for damages that person is entitled             2. Owned or operated by a self-insurer under any
      to recover because of "bodily injury" to which                applicable motor vehicle law, except a self-
      this coverage applies sustained by a person                   insurer which is or becomes insolvent.
      described in 1. or 2. above.
                                                                 3. Owned by any governmental unit or agency.
C. "Property damage" as used in this endorsement
   means injury to or destruction of "your covered au-           4. Operated on rails or crawler treads.
   to" (including its loss of use).                              5. Designated mainly for use off public roads
D. "Uninsured motor vehicle" means a land motor                     while not on public roads.
   vehicle or trailer of any type:                               6. While located for use as a residence or prem-
   1. To which no liability bond or policy applies at               ises.
      the time of the accident.
PP0495 (10/07) Page 1 of 3

                                           © ISO Properties, Inc., 2007
              Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 72 of 80


                                                                                                           Personal Auto
EXCLUSIONS                                                    LIMIT OF LIABILITY
A. We do not provide Uninsured Motorists Coverage            A. The limit of Bodily Injury Liability shown in the
   for "property damage" or "bodily injury" sustained:          Schedule or in the Declarations for each person
   1. By an "insured" while "occupying", or when                for Uninsured Motorists Coverage is our maximum
       struck by, any motor vehicle owned by that "in-          limit of liability for all damages, including damages
       sured" which is not insured for this coverage            for care, loss of services or death, arising out of
       under this policy. This includes a trailer of any        "bodily injury" sustained by any one person in any
       type used with that vehicle.                             one accident. Subject to this limit for each person,
                                                                the limit of bodily injury liability shown in the
   2. By any "family member" while "occupying", or              Schedule or in the Declarations for each accident
       when struck by, any motor vehicle you own                for Uninsured Motorists Coverage is our maximum
       which is insured for this coverage on a primary          limit of liability for all damages for "bodily injury"
       basis under any other policy.                            resulting from any one accident. The limit of Prop-
B. We do not provide Uninsured Motorists Coverage               erty Damage Liability, if shown in the Schedule or
   for "property damage" or "bodily injury" sustained           in the Declarations for each accident for Uninsured
   by any "insured":                                            Motorists Coverage, is our maximum limit of liabil-
                                                                ity for all "property damage" resulting from any one
   1. If that "insured" or the legal representative
                                                                accident. This is the most we will pay regardless of
      settles the "bodily injury" or "property damage"
                                                                the number of:
      claim and such settlement prejudices our right
      to recover payment.                                         1. "Insureds";
   2. When "your covered auto" is being used as a                2. Claims made;
      public or livery conveyance. This Exclusion                3. Vehicles or premiums shown in the Schedule
      (B.2.) does not apply to a share-the-expense                  or in the Declarations; or
      car pool.
                                                                 4. Vehfcfes involved in the accident.
   3. Using a vehicle without a reasonable belief that
      that "insured" is entitled to do so. This Exclu-        B. No one will be entitled to receive duplicate pay-
      sion (B.3.) does not apply to a "family member"            ments for the same elements of loss under this
      using "your covered auto" which is owned by                coverage and:
      you.                                                        1. Part A or Part B of this policy; or
   4. For the first $200 of the amount of "property              2. Any Underinsured Motorists Coverage provid-
      damage" to "your covered auto". This Exclu-                   ed by this policy.
      sion (B.4.) does not apply if:                          C. We will not make duplicate payment under this
       a. We insure "your covered auto" for both                 coverage for any element of loss for which pay-
          collision and property damage Uninsured                ment has been made by or on behalf of persons or
          Motorists Coverage; and                                organizations who may be legally responsible.
       b. The operator of the "uninsured motor vehi-          D. We will not pay for any element of loss if a person
          cle" is positively identified and is solely at         is entitled to receive payment for the same ele-
          fault.                                                 ment of loss under any of the following or similar
C. This coverage shall not apply directly or indirectly          law:
   to benefit:                                                   1. Workers' compensation law; or
   1. Any insurer or self-insurer under any of the               2. Disability benefits law.
      following or similar law:                               OTHER INSURANCE
       a. Workers' compensation law; or                      If there is other applicable insurance available under
       b. Disability benefits law.                           one or more policies or provisions of coverage that is
   2. Any insurer of property.                               similar to the insurance provided by this endorsement:
D. No payment will be made for loss paid or payable              1. Any recovery for damages under all such poli-
   to the "insured" under Part D of the policy.                     cies or provisions of coverage may equal but
                                                                    not exceed the highest applicable limit for any
E. We do not provide Uninsured Motorists Coverage                   one vehicle under any insurance providing
   for punitive or exemplary damages which are im-                  coverage on either a primary or excess basis.
   posed to:
   1. Punish a wrongdoer; and
   2. Deter others from similar conduct.

PP0495 (10/07) Page 2 of 3

                                             © ISO Properties, Inc., 2007
              Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 73 of 80


                                                                                                              Personal Auto
    2. Any insurance we provide with respect to a                  ARBITRATION
       vehicle you do not own, including any vehicle               A. If we and the "insured" do not agree:
       while used as a temporary substitute for "your
       covered auto", shall be excess over any col-                    1. Whether that "insured" is legally entitled to
       lectible insurance providing such coverage on                      recover damages; or
       a primary basis.                                                 2. As to the amount of damages which are recov-
       However, we will provide primary insurance for                       erable by that "insured";
       a vehicle you do not own if:                                    from the owner or operator of an "uninsured motor
       a. A duly licensed automobile dealer provides                   vehicle", then the matter may be arbitrated. How-
          a vehicle to you or a "family member":                       ever, disputes concerning coverage under this
                                                                       Part may not be arbitrated.
          (1) For use as a temporary substitute while
              "your covered auto" is out of normal use                 Arbitration will take place only if both we and the
              because of its breakdown, repair or ser-                 "insured" agree, voluntarily, to have the matter ar-
              vicing; or                                               bitrated. If so agreed, each party will select an ar-
                                                                       bitrator. The two arbitrators will select a third. If
          (2) To demonstrate the vehicle; or                           they cannot agree within 30 days, either may re-
       b. The vehicle is rented or leased by you or a                  quest that selection be made by a judge of a court
          "family member" from a rental company for                    having jurisdiction.
          a period not more than 90 days.                           B. Any decision of the arbitrators will not be binding
   3. If the coverage under this policy is provided:                   on either party.
       a. On a primary basis, we will pay only our                  C. Each party will:
          share of the loss that must be paid under                     1. Pay the expenses it incurs; and
          insurance providing coverage on a primary
          basis. Our share is the--PmPOrtion--that- our         _____ 1_-8earlhe expenses of the third arbitrator equal-
          limit of liability bears to the total of all appli-              ly.
          cable limits of liability for coverage provided           D. Unless both parties agree otherwise, arbitration
          on a primary basis.                                          will take place in the county in which the "insured"
       b. On an excess basis, we will pay only our                     lives. Local rules of law as to procedure and evi-
          share of the loss that must be paid under                    dence will apply.
          insurance providing coverage on an excess                 This endorsement must be attached to the Change
          basis. Our share is the proportion that our               Endorsement when issued after the policy is written.
          limit of liability bears to the total of all appli-
          cable limits of liability for coverage provided
          on an excess basis.




PP0495 (10/07) Page 3 of 3

                                                © ISO Properties, Inc., 2007
                 Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 74 of 80
                                                                                                                    Personal Auto


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                  PERSONAL AUTO POLICY
                                   AutoXtendect®PLUS COVERAGES ENDORSEMENT


   With respect to the coverage provided by this endorsement, the provisions of the policy apply unless modified by the
   endorsement.

    In the event of loss or damage that exceeds the limits shown in this endorsement, if there are duplicate coverages or
    limits that are provided under your auto or homeowners policy, these limits may be added together.

I. Definitions                                                                      is a resident of your household. This
   The following definitions are added with respect to                              includes a ward or foster child.
   this endorsement only.                                                  C. "Non-owned auto" means:
   A. "Custom         equipment"    means    equipment,                          1. Any private passenger auto, pickup, van, or
        furnishings and parts in or upon any auto, other                            "trailer" not owned by you or any "family
        than:                                                                       member"; or
        1. Original manufacturer equipment, furnishings                          2. Any auto or "trailer'' you do not own while
            or parts; or                                                            used as a temporary substitute for "your
        2. Any replacement of original manufacturer                                 covered auto" which is out of normal use
            equipment, furnishings or parts with other                              because of its:
            equipment, furnishings or parts of like kind                            a~ Breakdown;
            and quality.                                                            b. Repair;
      "Custom equipment" includes but is not limited                                c. Servicing;
      to:                                                                           d. Loss; or
      1. Special carpeting or insulation;                                           e. Destruction.
      2. Furniture or bars;
                                                                           Other words in quotation marks are defined in the
      3. Height-extending roofs;
                                                                           policy.
      4. Body, engine, exhaust or suspension
          enhancers;
      5. Winches, or anti-roll or anti-sway bars;                       II. Part A - Liability Coverage
      6. Custom grilles, louvers, side pipes, hood                          A. Supplementary Payments
          scoops or spoilers;                                                    A. Provision 1. is replaced by the following:
      7. Custom wheels, tires or spinners;                                           We will pay on behalf of an "insured", up
      8. Custom chrome, murals, paintwork, decals or                                 to $350 for the cost of bail bonds required
          other graphics; or                                                         because of an accident, including related
      9. Caps, covers or bedliners.                                                  traffic law violations. The accident must
      "Custom equipment" does not include electronic                                 result in "bodily injury" or "property damage"
      equipment that reproduces, receives or transmits                               covered under this policy.
      audio, visual or data signals.                                             B. Provisions 6. and 7. are added:
   B. "Insured" means                                                                6. Expenses incurred by an "insured" for
       1. You or any "family member" for the                                              first aid to others at the time of an
           ownership, maintenance, or use of any auto                                     accident involving an auto or "trailer" to
           or "trailer''.                                                                 which the Liability Coverage applies.
       2. Any person using "your covered          auto"                                   However, any payment under this
           except the use by any person without the                                       provision will reduce any amount that
           reasonable belief that the person is entitled                                  person is entitled to recover under the
           to do so ..                                                                    Liability   and      Medical     Payments
       3. "Family member" means a person related                                          Coverages.
           to you by blood, marriage, or adoption, who                               7. Reasonable expenses for attorney's fee,
                                                                                          not in excess of $50, incurred by you in



   EX671 (06/16) Page 1 of 4

                               Includes copyrighted material of Insurance Services, Inc., with its permission
                     Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 75 of 80
                                                                                                                        Personal Auto

                   the event of your arrest as a result of an                 C. Limit Of Liability
                   accident causing bodily injury to any                         The Limit Of Liability Section is replaced by
                   person.                                                       the following:
                                                                                 A. Our limit of liability for loss will be the lesser
 Ill. Part D-Coverage For Damage To Your Auto                                       of the:
      A. The           following is added to Insuring                               1. Actual cash value of the stolen or
           Agreement paragraph A:                                                        damaged property; or
           The deductible amount shall not apply:                                   2. Amount necessary to repair or replace
           1. To loss caused by a "collision" of "your                                   the property with other property of like
              covered auto" or any "non-owned auto", with                                kind and quality.
              another auto insured by us; or                                       However, the most we will pay for loss to:
           2. To loss caused by a "collision" of ''your covered                     1. Any "non-owned auto" which is a trailer
              auto" or any "non-owned auto", with another                                 is $1500.
              auto not insured by us provided:                                      2.    Electronic equipment that reproduces,
              a. The loss to "your covered auto" or any                                   receives or transmits audio, visual or
                    "non-owned auto" exceeds the deductible                               data signals, which is permanently
                    amount; and                                                           installed in the auto in locations not
                                                                                          used by the auto manufacturer for
              b. The operator of such other auto has been
                                                                                          installation of such equipment, is
                    positively identified; and
                                                                                          $1,500.
              c. The operator of such other auto is, in our
                    judgment, solely at fault for the loss to                          3. "Custom equipment" in or upon "your
                    "your covered auto" or any "non-owned                                 covered auto" or any "non-owned auto"
                                                                                          is $1,500.
                    auto"; and
                                                                             D. Personal Effects
              d. No statute is applicable at the time of the
                    accident which relieves the operator of                     The Personal Effects Provision is added to
                    such other auto of tort liability or in any                 Part D:
                    other manner impairs the subrogation                        We will pay for loss by fire or lightning to wearing
                    right of us.                                                apparel and other personal effects, which are the
                                                                                property of you or a ''family member", while such
           3. To loss caused by other than "collision" if
                                                                                effects are in or upon "your covered auto" or any
              the Declarations indicates that Other Than
                                                                                "non-owned auto." The limit our liability for loss to
              "Collison" Coverage is provided for that auto
                                                                                personal effects arising out of any one accident is
              and the loss for which this endorsement
                                                                                $250.
              applies:
              a. Is declared a total loss by us; and
                                                                        IV. Additional Coverages
              b. The loss is payable under Other than
                   Collision Coverage.                                      No deductible will be applied to the coverages contained
                                                                            in this Section regardless of the limits          afforded.
           4. The damage is caused by an "uninsured
                                                                            However, we will not pay more than the actual amount of
              motorists", and the Declarations indicates
                                                                            damages.
              that uninsured motorists property damage is
              provided for that auto. The damage must be                    A. Pet Coverage
              caused by an accident arising out of actual                       We will pay up to $500 death benefit or for
              physical contact with "your covered auto."                        reasonable and customary veterinary bills,
       B. Exclusions                                                            whichever is less, for bodily injury or death to an
           Exclusion 10. Is replaced by the following:                          owned pet dog or owned pet cat caused directly
           We will not pay for:                                                 by an accident involving "your covered auto" or
           10. Loss to any "custom equipment" in or                             any "non-owned auto". The injury or death of the
              upon "your covered auto" or any "non-owned                        owned pet dog or owned pet cat must take place
              auto".                                                            while in or upon "your covered auto" or any "non-
              This Exclusion (10.) does not apply to the                        owned" auto. The $500 is the maximum payment
              first $1,500 of "custom equipment" in or upon                     regardless of the number of pets injured/expired
              "your covered auto" or any "non-owned auto".                      in any one accident.




EX671 (06/16) Page 2 Of 4

                              Includes copyrighted material of Insurance Services, Inc., with its permission
                  Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 76 of 80
                                                                                                                    Personal Auto

   B. Cellular Phone Coverage                                                   including loss to a rented vehicle due to
      We will pay up to $500 for a direct physical loss                         diminution in value, resulting from the damage or
      or damage to your cell phone or other portable                            loss. If this coverage applies, Endorsement -
      personal        communication           device      which                 Coverage for Damage to Your Auto Exclusion
      allows voice transmission which is in or upon                             (Exclusion of Diminution in Value) or any other
      "your covered auto" or any "non-owned auto" and                           endorsement that may void this provision, is not
      is:                                                                       applicable. Duplicate payments will not be made
      1. Owned by you; or                                                       for the same elements of loss. This coverage is
                                                                                not contingent upon "Collision" or Other Than
      2. Owned by any "family member."
                                                                                "Collision" coverage being provided for "your
      Any type of computers such as, but not limited to:                        covered auto."
      1. Laptop;                                                            E. Increased Transportation Expenses Coverage
      2. Desktop computers;                                                    The limit of coverage for Transportation
      3. Global Positioning Systems (GPS); or                                  Expenses provided under D of this policy is
      4. Similar devices                                                        increased by $10 per day, up to an additional
                                                                                 $300 maximum, in the event of a covered loss to
      are not considered to be covered under this
                                                                                 "your covered auto". This is in addition to any
      provision.
                                                                                 transportation expenses provided under        any
      Our limit of liability for loss will be the lesser of:                     other forms or endorsements. All other provisions
      1. Actual cash value;                                                      of Part D, Transportation Expenses, hereby
      2. Amount necessary to repair or replace the                               apply.
          property with other property of like kind and                    F.   Locksmith Services Electronic Key, and Key
          quality; or                                                           Replacement Coverage
      3. $500.                                                                  We will pay up to $250 for:
      Duplicate payments will not be made for the same-                          1. Necessary tocksmith services; amt
      elements of loss.                                                         2. Replacement of electronic keys or electronic
  C. Global Positioning Systems Coverage                                             remote controls
       We will pay up to $500 for direct physical loss or                       that are used to gain entry to "your covered auto"
       damage to your Global Positioning System (GPS)                           or "non-owned auto" if such items have been lost
       device which is not permanently installed;                               or stolen. No deductible applies to this coverage.
       however, located in or upon "your covered auto",                         Duplicate payment will not be made for the same
       at the time of the loss and is:                                          elements of loss. This coverage is not contingent
       1. Owned by you; or                                                      upon "Collision" or Other Than "Collision"
                                                                                coverage being provided for "your covered auto".
       2. Owned by any "family member''.
                                                                           G. Emergency Travel Expense Coverage
      Our limit of liability for loss will be the lesser of:
                                                                                 We will pay up to $600 for "Emergency Travel
       1. Actual cash value;
                                                                                 Expense" incurred because of:
       2. Amount necessary to repair or replace the                              1. Direct and accidental loss to "your covered
            property with other property of like kind and
                                                                                     auto"; or
            quality; or
                                                                                 2. A mechanical or electrical breakdown of
       3. $500.
                                                                                     "your covered auto" that occurs more than
       Duplicate payments will not be made for the                                   100 miles from your legal residence.
      same elements of loss.                                                      This coverage applies only if:
  D. Rented Vehicle Coverage
                                                                                 1. The loss to, or mechanical or electrical
      This coverage is subject to all the provisions of
                                                                                     breakdown of "your covered auto" occurs
       your policy except as changed by this provision.
                                                                                     more than 100 miles from home; and
       When there is a direct and accidental loss or
       damage to a "non-owned auto" that you or any                              2. The "your covered auto" is withdrawn from
       "family member" rent for less than 90 consecutive                             use for at least 24 hours.
       days, we will provide coverage for any damage or                         provided the loss is covered under the policy.
       loss to the "non-owned auto" that you rent                               "Emergency Travel Expense" means:
       including its equipment and actual loss of use                            1. Lodging,       including     meals,   and/or
       and other reasonable costs or expenses,                                       transportation back to your legal residence



EX671 (06/16) Page 3 of 4

                            Includes copyrighted material of Insurance Services, Inc., with its permission
                    Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 77 of 80
                                                                                                                       Personal Auto

         2. Returning "your covered auto" to its garage                       This coverage applies only if actual lost wages are
             location unless we declare it a total loss.                      sustained because of inability to work. If there are
        Our limit of liability in regards to this coverage will               other sources of recovery for wage loss benefits,
        be limited to the period of time required to                          this coverage will be excess.
        resume travel under the planned itinerary; or                    J.   Death Indemnity Coverage
        return to your legal residence.                                       We will pay $20,000 per insured subject to a
        No duplicate payments will be made for the same                       maximum of $40,000 per accident in the event of
        loss under this coverage or any part of coverage                      death of the "insured" to the:
        provided in part D of the policy                                      1. Surviving spouse or a party who has entered
H. Emergency Ambulance Expense Cover                                              into a civil union with the named insured as
   We will pay up to $10,000 for emergency ambulance                              recognized under Illinois Law (applicable in
   service, or any other necessary means of                                       Illinois only), if a resident of the same household
   transportation, as directed by professional medical                            at the time of the accident;
   emergency personnel for transportation to a hospital                       2. Parent, if:
   because of "bodily injury" sustained by you or "family                          a. A resident of the same household at the
   members" and caused directly by an accident                                           time of the accident;
   involving a motor vehicle designed for use mainly on                             b. There is no surviving spouse or a party who
   public roads or a trailer of any type.                                                has entered into a civil union with the
I. Total Disability-Wage Loss Coverage                                                   named insured recognized under Illinois
    We will pay the "insured" up to $200 per week, up to                                 Law (applicable in Illinois only); and
   50 weeks, for actual lost wages during the                                       c. The "insured" was a minor.
   "insured's" "continuous total disability" because of                       3. "lnsured's" estate, if 1. and 2. above are not
   "bodily injury" sustained by the "insured" and caused                            applicable.
   directly by an accident involving a motor vehicle                           because of "bodily injury" sustained by the
   designed lor use mainly on public roads or a trailer                        "insured" and ~caused ~arrectly by an accident
   of any type.                                                                involving a motor vehicle designed for use mainly
    "Continuous Total Disability" means:                                       on public roads or a trailer of any type.
     1. Disability that begins within 20 days of the                           This benefit supersedes, and is not in addition to,
        accident; and                                                          any other death benefit endorsed on the policy
     2. Prevents the "insured" from performing every                           except that this benefit will be excess of any death
        duty of the "insured's" full-time, wage-earning                        benefit provided or endorsed on the policy in
        occupation or employment as determined by a                            accordance         with      requirements      of law.
        licensed physician.




EX671 (06/16) Page 4 of 4

                             Includes copyrighted material of Insurance Services, Inc., with its permission
              Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 78 of 80


POLICY NUMBER:                                                                             PERSONAL AUTO
                                                                                              PP 03 02 06 98

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 OPTIONAL LIMITS TRANSPORTATION EXPENSES COVERAGE
                                                    SCHEDULE

            Description                    Limit Per Day For Temporary
         Of Your Covered                  Transportation Or Loss Of Use   Maximum Limit Of
             Auto(s)                                 Expenses                 Liability           Premium
                                      $                  Per Day          $                   $
                                      $                  Per Dav          $                   $
                                      $                  Per Day          $                   $
With respect to the coverage provided by this endorsement, the provisions of the policy apply unless modified by
the endorsement.

OPTIONAL LIMITS TRANSPORTATION
EXPENSES COVERAGE
When there is a loss to a "your covered auto" de-
scribed in the Schedule or in the Declarations for
which a specific premium charge indicates that
Optional Limits Transportation Expenses· Coverage·
is afforded, or to a "non-owned auto":
Coverage for Transportation Expenses provided
under Part D of this policy is increased to the limits
shown in the Schedule or in the Declarations.

This endorsement must be attached to the Change Endorsement when issued after the policy is written.




pp 03 02 06 98                   Copyright, Insurance Services Office, Inc., 1997                  Page 1 of 1
               Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 79 of 80


                                                                                            PERSONAL AUTO
                                                                                              AU1019 (01/15)

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  ROADSIDE ASSISTANCE COVERAGE

The policy is amended to provide Roadside Assistance Coverage.

With respect to the coverage provided by this endorsement, the provisions of the policy apply unless modified
by the endorsement.


I.   Definitions                                           VI. Exclusions
     The Definitions Section is amended as follows:            We will not pay for:
     For the purpose of the coverage provided by this          A. The cost of supplies, replacement parts,
     endorsement, the term "Roadside Assistance                   fluids or fuel, or any labor performed at a
     Representative" means our contracted vendor                  service or repair facility;
     that will provide roadside assistance of a                B. A subsequent tow for the same disablement
     disabled vehicle for you or a "family member".               (including from a service station, garage,
                                                                  repair shop, or any other location);
II. Insuring Agreement                                         C. Labor on a covered disabled auto for any
     In the event "your covered auto" or any private              time period in excess of 60 minutes per
     passenger auto, pickup or van you or a "family               disablement;
    member" are occupying becomes disabled:                    D. Any service costs_i_D c1n_c1moun!j11 excess of
     1. Our "roadside assistance representative",                 our Roadside Assistance limit.            Any
          will provide towing service; or                         additional service costs must be paid directly
    2. We will reimburse you for towing service;                  to the provider by you or a "family member"
    to a location of your choice from the location of             at the time of service.
    disablement subject to the maximum mileage                 E. The following vehicle types are excluded
    limit shown in the Declarations or the nearest                from the Roadside Assistance Coverage
    qualified repair facility when there is no repair             regardless of whether they are a "your
    facility available within the mileage limit shown in          covered auto":
    the Declarations.                                             1. Trailers
                                                                  2. Snowmobiles
Ill. Additional Services:                                         3. Non-registered golf carts
     The following additional emergency roadside                  4. Non-registered dune buggies
     services are covered:                                        5. All-Terrain Vehicles
     1. Extraction if stuck on or immediately next to             6. Stored Vehicles
         a public road;                                           7. Motorcycles, mopeds, motor scooters,
     2. Delivery of supplies, including oil, water,                    motorbikes or go-carts
         other fluids and fuel;
     3. Battery jump start;                                V. Limit of Liability
     4. Changing or inflating of flat tires;                   Our limit of liability for Roadside Assistance is
     5. Lockout service, up to $100.                           limited to the following:
                                                               Roadside Assistance is limited to a maximum of
     If any covered services are not performed by our          eight covered roadside services during a 12-
     "roadside assistance representative", we will             month consecutive period.
     only reimburse for reasonable and customary
     charges, as determined by us. Receipts for any            No deductible applies to Roadside Assistance
     of these services must be provided to us for              Coverage.
     consideration of payment.
                                                           VI. Other Insurance
                                                               Any coverage provided under this endorsement
                                                               will be excess over any other insurance or other
                                                               sources of recovery. However, if we provide
                                                               coverage under any other endorsement



AU1019 (01/15)                                                                                  Page 1 of 2
            Case 4:19-cv-00694-BRW Document 2 Filed 10/03/19 Page 80 of 80
                                                                     PERSONAL AUTO
                                                                       AU1019 (01/15)



   attached to your policy, the coverage provided
   by this endorsement will be primary.




AU1019 (01/15)                                                         Page 2 of 2
